Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 1 of 48 Page ID #:360




          EXHIBIT 7
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 2 of 48 Page ID #:361



                                      Stamp: STG 2020/099
                                           RECEIPT
                                    STATE COURT – OFFICE
                                          28th Oct. 2020

                                                                    GOVERNMENT OFFICE
                                                                           28th Oct. 2020

      To
      State Court
      of the Principality of Liechtenstein
      through the government
      of the Principality of Liechtenstein
      9490 Vaduz

         COMPLAINANT / LIABLE PARTY:                Ashot Yegiazaryan
                                                    REDACTED
                                                    Beverly Hills 90201
                                                    California
                                                    United States of America


        represented by:               SCHURTI & PARTNERS
                                      ATTORNEYS AT LAW LTD.
                                      Zollstarsse 2 9490 Vaduz Liechtenstein
                                      Tel. +41 44 244 2000 Mail: schurtipartners.com

                                         (Reference to the granted power of attorney
                                         pursuant to Art. 8 para. 2 RAG)

      DEFENDANT / COMPLAINANT PARTY:                      Vitaly Ivanovich Smagin
                                                    REDACTED
                                                    REDACTED   Moscow Russia

                                          represented by:
                                         Advocatur Seeger, Frick & Partner AG
                                         Landstrasse 81
                                         9494 Schaan




                                                1
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 3 of 48 Page ID #:362




    PARTIES INVOLVED /             1. Mag. Jur. Rudolf Schächle
    THIRD-PARTY DEBTOR:         2. Mag. iur. Raphael Näscher LL.M
                                   Pflugstrasse 16 9490 Vaduz

                                  in their capacity as trustees of
                                  ALPHA TRUST
                                  (FL-002.510.771-1)
                                  known trusteeship

                                  represented by:
                                  Wohlwend Naescher Schächle Rechtsanwälte AG
                                  Pflugstrasse 16
                                  9490 Vaduz
                                  Princely Court of Appeal 9490 Vaduz
    RELEVANT AUTHORITY
    AGAINST                       Decision of the Princely Court of Appeal dd.
                                15th September 2020 to 08 EX.2016.5802, ON 143

    CONCERNING                    Violation of rights granted by the Constitution
                                  and guaranteed by the ECHR (value in dispute:
                                  CHF 100,000.00)

                           I.    INDIVIDUAL COMPLAINT

        II. CLAIM FOR SUSPENSORY EFFECT AND OTHER PRECAUTIONARY
                                   MEASURES

                     Triple copies according to the index




                                            2
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 4 of 48 Page ID #:363




     l.   INDIVIDUAL COMPLAINT
     In a case referred to on the reverse, the complainant appeals against the decision of
I
     the Princely Court of Appeal dd. 15th September 2020 on 08 EX. 2016.5802, ON
     143, delivered to the complainant through his designated legal representative on 30
     September 2020, within open deadline.

                                             INDIVIDUAL COMPLAINT

     Pursuant to Art. 15, Para. 1 StGHG to the State Court of the Principality of
     Liechtenstein for the violation of rights granted by the Constitution and guaranteed by
     the ECHR.
     The complaint is submitted against the whole decision of the Princely Court of
     Appeal specified above. The reason for the complaint is the violation of the following
     rights guaranteed by the Constitution of the Principality of Liechtenstein and
     guaranteed by the ECHR:
            Violation of the obligation to state reasons; violation of the right to be heard;
            Violation of the arbitrary prohibition.
      The details of the above are as follows:
     1      Admissibility of the appeal
     1.1      Timeliness
      1. The contested decision of the Princely Court of Appeal was handed to the
             complainant through his designated legal representative on 30th September
             2020. This complaint is therefore filed within the open four-week period
             pursuant to Art. 15, Para. 4 StGHG.
     1.2       Right of appeal
     1.2.1. Capacity to sue and be sued and competence to proceed
            2      Capacity to sue and be sued is the capability to be an independent carrier
            of rights and obligations in the process (in one's own name), i.e. the capability
            to act as a party in specific proceedings; the capability to sue and be sued arises
            from the legal capacity of civil law. 1 Thus, the one who is legally capable is
            capable to sue and be sued.




      1
          Wille, Liechtenstein Constitutional Procedural Law, LPs 43, 464 f.

                                                         3
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 5 of 48 Page ID #:364



            Pursuant to Art. 9, Para. 1 PGR everyone is legally capable. Therefore, any
            legal subject that can be the bearer of private rights (and corresponding
            obligations) is capable to sue and be sued. Thus, all natural persons are capable
            to sue and be sued (Art. 9, Para. 2 PGR), regardless of whether they are
            nationals or foreigners; so does the complainant.
      3      Competence to proceed is the ability to effectively initiate or accept all
             procedural actions in person or through an appointed by them representative;
             competence to proceed is the procedural equivalent to civil capacity to act and
             is therefore also called procedural legal capability. 2 A person who is capable
             of legal action under civil law has procedural capability. The competence to
             proceed of a foreigner is to be assessed according to the norms of either their
             home state or Liechtenstein law, whichever is more favourable. The
             complainant has full legal capacity under both his home law and Liechtenstein
             law and has therefore procedural capacity.
       1.2.2. Right to appeal in the strict sense
              (i) Fundamental rights
      4      The aspect of fundamental rights deals with the question whether an
             complainant can actually be the bearer of the fundamental rights invoked by
             him in the complaint or whether he can actually claim a violation of those
             fundamental rights, whereby it is sufficient for the affirmation of the
             fundamental rights to be sufficient, if the appellant is at least the bearer of one
             of the fundamental rights which he claims to be violated. 3
      5      All natural persons are generally eligible for fundamental rights.
      6      The complainant is a foreigner. After the ratification of the ECHR in 1982, the
             protection of fundamental rights was generally extended to foreigners. Most of
             the fundamental rights of the national constitution, in particular those
             mentioned in the ECHR, also apply to foreigners unconditionally, with the
             exception of the freedom to acquire property and the freedom of establishment
             according to Art. 28 para. 1 and 2 LV. No violation of a fundamental right,
             which is reserved exclusively for Liechtenstein nationals, is claimed.
      7      Since the complainant is subject to the jurisdiction of the Principality of
             Liechtenstein with regard to the contested decision, his fundamental legal
             capacity also should be affirmed in accordance with the provisions of Art. 1
             ECHR.




      2
          Wille, Liechtenstein Constitutional Procedural Law, LPs 43, 466 f
      3
          Wille, Liechtenstein Constitutional Procedural Law, LPs 43, 537 f.

                                                         4
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 6 of 48 Page ID #:365



                 (ii) Complaint and current legitimate interest in the proceedings
      8          According to Art. 42, Para. 1 StGHG and Art. 38 StGHG in conjunction with
                 Art. 92, Para. I LVG, the State Court shall determine the legitimation
                 requirement of the complaint and the current legitimate interest in the
                 proceedings in the settled case law. It requires the complainant to be
                 individually adversely affected (harmed or disadvantaged) by the official
                 contested decision, and it must be affirmed, if the complainant has personally
                 suffered a disadvantage (has been adversely affected) by the official contested
                 decision and this can be remedied by the required revocation, if, in other
                 words, the disadvantage suffered still exists at the time of the judgment by the
                 State Court and would be remedied by approving the appeal (current
                 interest in bringing the appeal).4
      9          The complainant is adversely affected by the contested decision to the extent
                 that his appeal has not been taken to judicial assistance and that the Princely
                 Court of Appeal has given the contested decision notwithstanding the opening
                 of foreign bankruptcy proceedings concerning the assets of the defendant. If
                 the appeal is approved, the disadvantage would be removed as long as the
                 decision of the Princely Court of Appeal dd. 15th September 2020 on 08 EX.
                 2016.5802 would be annulled and remitted to the Princely Court of Appeal for
                 a new decision, binding on the legal view of the State Court.

                  (iii)
                 Party status in the previous proceedings
      10   Pursuant to Art. 16 sentence 2 A. E. StGHG, the complainant must prove his
           party status in the previous proceedings. The party status in the previous
           proceedings is therefore a prerequisite for filing the individual complaint. In
           any case, the complainant had a party status in the previous proceedings as a
           liable person and appeal lodger. He is the addressee of the contested decision.
           (iv) Interim conclusion
      11   According to the above, the complainant's right of appeal is to be affirmed
           without limitation.
     1.3 Suitable Object of Complaint
      12 An object of an individual complaint may be, in accordance with Art. 15, Para. 1
           StGHG, only a final decision or order.




      4
          Wille, Liechtenstein Constitutional Procedural Law, LPS 43, 542 and 544 with further references.

                                                                   5
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 7 of 48 Page ID #:366



      13 According to the jurisprudence of the State Court, a decision is (in any case) final,
            if it has been issued in a separate institution and not as a remittal decision. 5
      14 The final institution shall then affirm, if all the ordinary remedies provided for by
            the procedural law for the respective proceedings have been exhausted by the
            complainant. 6
      15 Since the contested decision is not a remittal decision and no appeal against the
            contested decision of the Princely Court of Appeal is admissible, the decision
            in question is final and thus constitutes a suitable object of complaint.
     2 The facts of the case
      16    By the decision dd. 21 November 2016 (ON 3), the Princely Land Court
            granted the defendant the execution against the present complainant by
            attachment of the total rights to which the complainant was entitled in his
            capacity as trustee, protector and beneficiary of the ALPHA TRUST vis-à-vis
            CTX Treuhand AG as (then) Trustee of the ALPHA TRUST.
      17    Both the complainant and CTX Treuhand AG, as (then) third party debtor
            appealed against this first court decision (ON 3) to the Princely Court of
            Appeal. By the decision dd. 3 August 2017 (ON 36), the Princely Court of
            Appeal upheld both appeals in the sense of rejecting the execution
            applications.
     18    The defendant appealed against this decision of the Princely Court of Appeal
           (ON 36) to the Princely Supreme Court. By the decision dd. 7 September 2018,
           the Princely Supreme Court upheld the respondent's appeal and restored the
           original court decision dd. 21 November 2016 (ON 3).
      19    On the other hand, the complainant and CTX Treuhand AG, as (at the time)
            third-party debtor, raised an individual complaint to the State Court. With the
            judgment dd. 29 October 2019 on StGH 2018/111, the State Court did not
            uphold the individual complaints.
       20   By the written pleading dd. 24 July 2017, substantiated by the written pleading
            dd. 11 February 2020, the present defendant sought the disposal of the
            previously seized full rights. By the decision dd. 2 March 2020 (ON 109), the
            Princely State Court approved the application.




      5
          Wille, Liechtenstein Constitutional Procedural Law, LPS 43, 561 f; StGH 2013/089 with further references.
     6
          Wille, Liechtenstein Constitutional Procedural Law, LPS 43, 566.

                                                                  6
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 8 of 48 Page ID #:367



      21   Against this decision (ON 109) the complainant appealed to the Princely Court
           of Appeal. By the decision dd. 15 September 2020 (ON 143), which has now
           been contested, the Princely Court of Appeal did not uphold this appeal. By the
           decision dd. 15 October 2020 (ON 152), the decision dd. 15 September 2020
           (ON 143) was then corrected in its head.
      22   By the written pleading dd. 11 September 2020, and thus even before the
           Princely Court of Appeal decided on the contested decision about the appeal of
           the present complainant, a Mr. Evgenii Nikolaevich Ratnikov submitted a
           request for interruption of proceedings. Mr Ratnikov justified this with the fact
           that on the 20th of August 2020 he had been appointed by the Bankruptcy
           Court of Moscow as the insolvency administrator of the assets of the current
           defendant. Mr. Ratnikov pointed out that according to Section 159 ZPO
           in conjunction with Art. 20, Para. 1 CO, all legal disputes in which the
           insolvent debtor (i.e. the defendant) is a party are interrupted ex lege by
           opening bankruptcy insofar as those concern the assets belonging to the
           bankruptcy estate. In addition, Mr. Ratnikov announced that in the near future
           he would obtain an overview of all pending proceedings concerning the
           present complainant and then return to the Princely Court of Appeal. In the
           contested decision, the Princely Court of Appeal did not refer to the opening of
           bankruptcy with a single word.
      23   Mr Ratnikov's claim to suspend was only delivered to the complainant at the
           hands of his undersigned legal representative together with the contested
           decision, so that the complainant had no opportunity to comment on the claim
           to suspend.
     3 Violations of fundamental rights
     3.1 Violation of the obligation to state reasons
      24   The State Court acknowledges the legal basis of Art. 43 sentence 3 LV
           obligation to give reasons in the settled case law as an independent
           fundamental right, which is to be asserted independently. The fundamental
           right to justification can also be based on Art. 6 para. 1 ECHR, but the
           corresponding scope of protection does not exceed that of Art. 43 LV.
     25     The fundamental right to a minimal justification is infringed, if relevant issues
            of a decision are stated so succinctly that the conclusions drawn cannot be
            understood in detail and there is an unjustifiable lack of dispute of the
            contested decision and the complainant's arguments or, if a contested order or
            decision does not deal with issues relevant to the decision at all or omits them.




                                                7
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 9 of 48 Page ID #:368



                     The obligation to state reasons therefore provides a right to a detailed, but at
                     least comprehensible justification, irrespective of any claim. A statement of
                     reasons must indicate the intention to justify the decision taken in a convincing
                     manner. This is the case, when it arises from the decision what considerations
                     were taken into account by the authority or the court when assessing the
                     evidence. A decision must at least be drafted in such a way that it is possible
                     for the person concerned to appeal against it. 7 Thus, the greater the freedom of
                     action of an authority and the more serious the interference with the legal
                     status of the person concerned are, the higher the requirement to state reasons
                     is. The same applies, if complex legal or factual issues are to be assessed. 8
      26             In the present case, in the contested decision, the Princely Court of Appeal
                     violated its obligation to state reasons as it did not state at all why, despite the
                     opening of the foreign bankruptcy proceedings on the assets of the present
                     defendant by order of the Bankruptcy Court of Moscow dd. 20 August 2020, it
                     was of the opinion that it could take the contested decision.
      27             In his written submission dd. 11 September 2020, Mr Ratnikov fairly pointed
                     out that pursuant to Art. 51 EO in conjunction with S 159 ZPO
                     in conjunction with Art. 20, Para. 1 all legal disputes in which the insolvent
                     debtor (i.e. the present defendant) is a party are suspended ex lege by the
                     opening of bankruptcy, insofar as these relate to the assets belonging to the
                     bankruptcy estate. 9 This is to be assumed unconditionally with regard to the
                     defendant's objectively relevant claim against the complainant, which is
                     referred to here, and which is to be brought in by means of the actual
                     execution. The suspension effect also applies to pending execution and appeal
                     proceedings. 10
      28             As Mr Ratnikov also quite fairly pointed out in his written pleading dd. 11
                     September 2020, the suspension occurs ipso facto and the decision on the
                     occurrence of the suspension due to the opening of bankruptcy, which is
                     common in court practice, has only declarative effect. 11 With the opening of
                     bankruptcy, the insolvent debtor basically loses the power of management and
                     disposition concerning the bankruptcy estate and he can no longer set
                     procedural acts. This lack of litigation authority




          7
              Wille, Liechtenstein constitutional procedural law, LPS 43, 369.
          LES 2003, 296.
      8
         Wille in KleyNallender (ed.), Fundamental Rights in Practice in Liechtenstein, LPS 52, 554 ff and Wille,
               Liechtenstein constitutional litigation, LPS 43, 368.
      9
         LES 2003, 296
        10
           LES 2017, 215; cf. Art. 51 EO in conjunction with S 159 ZPO in conjunction with Art. 20 Abs. 1 KO.
      11
              GE 2017, 215; LES 2003, 296 Leitsatz a.

                                                                       8
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 10 of 48 Page ID #:369



              is to be equated with the missing litigation prerequisite for inability to proceed
              and justifies an officially executed nullity of the proceedings affected by this
              deficiency. In addition, in property disputes, the insolvent debtor is replaced
              by the insolvency administrator on behalf of the bankruptcy estate.12
       29     It is further stated in Mr Ratnikov's pleading dd. 11 September 2020, pursuant
              to Art. 1 Z 6 of the Russian Insolvency Act (hereinafter "ruInsG") unless there
              are any international treaties, decisions of foreign courts in bankruptcy matters
              in Russia are recognized on the basis of reciprocity.
       30     In view of the above, it is almost inexplicable how the Princely Court of
              Appeal could come to the conclusion that it could take the present decision
              despite the claim to suspend and the obvious opening of bankruptcy. The
              opening of bankruptcy is obviously of the greatest importance for the present
              proceedings, especially since it can easily be assumed that the defendant's
              claim against the complainant, which is to be brought in, also forms part of the
              bankruptcy estate.
       31     In the contested decision, the Princely Court of Appeal should have at least
              justified why it simply ignored the opening of foreign bankruptcy proceedings
              against the assets of the defendant, which was on file at the time of the
              decision and was therefore known to the court. Since the Princely Court of
              Appeal has failed to do so, the contested decision violates the complainant's
              constitutionally guaranteed subjective right to legal justification. For this
              reason alone, the contested decision must be repealed.
      3.2    Violation of the right to be heard
       32     The State Court derives the right to be heard primarily from the principle of
              equality in accordance with Art. 31, Para. 1 LV ab, however, in combination
              with the principle of fair procedure, since it largely coincides with the right to
              a fair trial, which is also guaranteed by Art. 6, Paragraph 1 of the ECHR (and
              is recognized by the State Court as a separate national fundamental right), 13
              and is thus closely related to the right to be heard. 14
       33     The principal content of the right to be heard is that the person concerned has
              an opportunity to present their point of view, appropriate to the subject matter
              of the proceedings and to the gravity of the threat of sanction;




      12
         LES 2007, 280
      13
         Vogt, in: Kley/Vallender (ed.), Basic legal practice in Liechtenstein, LPS 52, 567 Fn. 5 with further references
      14
         Wille, Liechtenstein Constitutional Procedural Law, LPS 43, 337 f.

                                                                  9
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 11 of 48 Page ID #:370



              persons concerned by the proceedings have the right to be heard on their
              request and they must have the opportunity to comment on all points of the
              respective proceedings. 15 In a landmark decision that has been regularly
              referred to, the State Court has also made it plain that the right to be heard also
              serves to ensure that all parties to the proceedings are able to comment not
              only on matters of fact, but also on legal issues. In fact, nothing else results
              from the case law of the ECHR regarding the right to be heard or the right to a
              fair trial pursuant to Art. 6 ECHR. 16 Also, according to the jurisdiction of the
              State Court, the right to be heard is fundamentally of a formal nature, i.e. it is
              irrelevant whether the violation of fundamental rights actually influences the
              outcome of the proceedings. 17
       34     Even in accordance with the jurisdiction of the European Court of Human
              Rights (ECHR), the parties to the proceedings are entitled to an opportunity to
              express their factual and legal opinion in accordance with the fair trial
              principle, which requires that they must be informed on the presentation of the
              other party and all evidence documents, whether they have been obtained from
              the other party or ex officio and whether they are relevant to the decision or
              not.18
       35     Since Mr Ratnikov's claim to suspend was only served on the present
              complainant at the hands of his designated legal representative together with
              the contested decision, the present complainant had no opportunity to comment
              on the claim to suspend in proper time before the contested decision was taken.
              If the complainant had received the claim to suspend in advance, he could have
              pointed out (with reference to the statements below in connection with the
              violation of the prohibition of arbitrary action) that the Russian bankruptcy
              proceedings had an effect on the present executive proceedings and that, for
              this reason, the appeal against the decision of the court of first instance may
              not be currently decided.




       15
          Vogt, in: Kley/Vallender (ed.), Basic legal practice in Liechtenstein, LPS 52, 570 ff; Willie, Liechtenstein
       constitutional procedural law, LPS 43, 336 f.
      16
         StGH 04.12.2017, StGH 2017/95 (LES 2018, 17) ext. 2.3
      17
         StGH 28.10.2014, StGH 2014/97 (LES 2015, 14) ext. 2.1 with reference to StGH 2010/40 ext. 2.1, StGH 2009/5 ext.
               2.2.2, StGH 2008/1 ext. 2.1, StGH 2007/88 ext. 1, as well as StGH 2007/60 ext. 2.3. Cf. also Vogt, in:
               Kley/Vallender (ed.), Basic legal practice in Liechtenstein (2012) 585 Para. 31
      18
         StGH 04.12.2017, StGH 2017/95 (LES 2018, 17) ext. 2.1; StGH 29.10.2013, StGH 2013/102 ext. 2.1 with reference
               to StGH 2008/78 Erw. 2.2.2.

                                                             10
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 12 of 48 Page ID #:371



       36       As it can be seen from the practice of law of the State Court, the simultaneous
                delivery of a written statement (here: the claim to suspend) with the decision
                cannot effect the cure for the infringement of the right to be heard.19 In this
                sense, the State Court has ruled that as a result the infringement of the right to
                be heard must not lead to the significant restriction of the party rights of a
                complainant.20 Ungerank fairly has noted in his gloss on this decision (gloss on
                LES 2017, 1) that the State Court understands the phrase "party rights are not
                significantly restricted, as follows: there must be available an instance with full
                competence (or with the same competence as the previous instance has), where
                a position can be taken without any significant prejudice.
       37        In summary, the complainant's right to be heard has been violated due to the
                late delivery of Mr Ratnikov's claim to suspend. A subsequent cure of this
                infringement of the right to be heard is rejected. For this reason as well, the
                individual complaint in question is justifiable.
       38       In connection with the right to be heard, the following must also be observed:
                A very essential basic prerequisite for the observance of the right to be heard is
                the competence of the parties affected to proceed. If a party involved in the
                proceedings loses their competence to proceed and there is no legal
                representative being engaged in the proceedings or the latter subsequently
                grants no approval, there occurs an infringement of the right to be heard.21
       39       The legal position of the Insolvent Debtor is restricted through opening
                bankruptcy proceedings. The Insolvent Debtor fundamentally loses their power
                to manage and dispose of the bankruptcy estate. Besides, they can no longer
                perform any procedural actions over claims which concern the assets related to
                the bankruptcy estate.22 Moreover, the bankruptcy court appoints an insolvency
                administrator who acts instead of the Insolvent Debtor. With regard to their
                legal status, there is a theoretical dispute 23 , however, it has no practical
                significance in terms of the Insolvent Debtor’s lack of power to manage and
                dispose. Without reviewing this theoretical dispute in more detail, the
                viewpoint according to Kodek24 seems to be more convincing; according to it,
                the insolvency administrator is considered a legal representative of the debtor
      19
        StGH 04.12.2017, StGH 2017/95 (LES 2018, 17).
      20
        StGH 05.09.2016, StGH 2016/14 (LES 2017, 1).
      21 See Pimmer in Fasching/Konecny3 § 477 ZPO Rz 56, 59.



      22
         LES 2007, 280.
      23 According to the Office Theory, the insolvency administrator acts in their own name; they claim their own
      rights, but for someone else’s account. In this theory, the bankruptcy estate has no legal personality of its
      own; it is simply the estate in which regard the administrator’s actions are performed. According to the
      representative theorie, the administrator is a legal representative of the bankruptcy estate which is not
      regarded as a legal entity. According to the organ theory, the administrator is a representative of the
      bankruptcy estate, which is regarded as a legal person. For more information, see Kodek, Insolvency Law Rz
      70 ff.
      24
           Kodek, Insolvency Law, Rz 73

                                                           11
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 13 of 48 Page ID #:372



                if the insolvency administrator manages the Debtor’s estate related to the
                insolvency proceedings, and if the insolvency administrator has been assigned
                with additional tasks stipulated by law (e.g. insolvency contestation).
       40       As a result, the insolvent debtor’s lack of authorities to manage and dispose of
                the bankruptcy estate means in any event a lack of competence to proceed with
                regard to legal disputes concerning the bankruptcy estate. 25 The litigation
                authority means the authority to be able to litigate in one's own name the
                claimed right during the proceedings. It must be given for both the plaintiff and
                the defendant.26 While there are insolvency proceedings, the insolvent debtor is
                not allowed to take part in civil litigation related to the bankruptcy estate. The
                lack of litigation authority equals the missing litigation prerequisites for no
                competence to proceed. Also, in the enforcement proceedings, both parties
                must have competnect to proceed during the enforcement proceedings.27 The
                competence to proceed of a party is therefore a prerequisite in the enforcement
                proceedings, which must be present in every moment of the proceedings and
                which lack must be recognized ex officio. The missing competence to proceed
                represents a violation of the requirement for legal representation and ultimately
                means the invalidity of the relevant legal proceedings in terms of Section 446
                (1) (5) ZPO, which must be recognized ex officio.28
       41       There can be no question of approval by the insolvency administrator.
                Moreover, he has just claimed the suspension himself.
       42       In the absence of voidability of the voided decision, this ground for invalidity
                can no longer be included in ordinary appeal proceedings. However, the
                ground for invalidity covers a fundamental right dimension, which means an
                infringement of the right to be heard guaranteed in Art 6 ECHR. For example,
                in its decision of July 16, 2009, Bsw 20.082 / 02 in the Zehentner v. Austria
                case, the ECHR saw a violation of the ECHR in the fact that the apartment of
                the obligated party was auctioned regardless of its missing competence to
                proceed; and the award could no longer be contested. Although the loss of
                competence to proceed during the enforcement proceedings does not affect the
                complainant as an obligated party, but rather the defendant as a complainant
                party, nothing else can apply in the present case. Finally, with regard to the
                general enforcement proceedings prerequisite of the competence to proceed of
                the parties, the enforcement proceedings make no difference to the party roles;
                any other interpretation would also contradict the principle of equality.
       43       The complainant is well aware that the ground for invalidity of Section 446 (1)
                (5) ZPO can solely be applied by those whose legal protection has been
                impaired or violated by neglecting the provisions.29 However, in decision 1

      25
         LES 2007, 280; LES 2004, 28.
      26
         LES 2002, 302.
      27
         See Neumayr/Nunner-Krautgasser, Law on Enforcement Proceedings 4, 57.
      28
         LES 2007, 280; LES 2012, 27.
      29
           See Pimmer in Fasching/Konecny3 §477 ZPO Rz 62 mwN

                                                           12
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 14 of 48 Page ID #:373



            Ob 10 / 02f of a winning party, the öOGH has granted a nullity action,
            because the violation of the opposing party’s right to be heard leads to the
            situation, where the won enforcement title won was not enforced and the
            nullity could not be cured by a new, proper service to the opposing party.




                                             13
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 15 of 48 Page ID #:374



       44        On the basis of similar considerations, the complainant must also objectively
                be allowed to assert the infringement of the right to be heard to the detriment
                of the defendant due to insufficient competence to proceed. In the present case,
                the complainant is also at risk of disadvantages due to the fact that the Princely
                Court of Apeal did not take into account the complainant's insufficient
                competence to proceed. So there is a concrete risk that the complainant could
                take further steps in property disposal despite the bankruptcy proceedings
                opened against him, while the opening of bankruptcy means that such disposal
                steps had no debt-discharging effect from the point of view of the complainant.
                As a debtor, the complainant has an interest in ensuring that every action of the
                disposal enforced on the basis of the contested ruling or the disposal
                authorization confirmed by it in any case discharges the debt. On the basis of
                these considerations, it must be possible for the complainant to denounce the
                violation of the requirement of legal representation of the defendant and the
                associated infringment of the defendant’s right to be heard.
       45       In summary, the contested decision must therefore also be cancelled because of
                the infringement of the right to be heard shown as a result of the failure to
                deliver Mr Ratnikov's claim to suspend to the complainant on the one hand and
                as a result of the violation of the requirement of legal representation of the
                defendant on the other hand.

      3.3 Violation of the prohibition of arbitrary behavior


       46       The State Court has consistently recognized the unwritten fundamental right of
                arbitrariness as a classic right of defense against the state in the sense of a
                catching all basic right, which serves as the last line of defense of the law
                against such obvious injustice that cannot be tolerated in a modern state.
                Arbitrariness is not given still if the State Court qualifies a decision as
                incorrect as long as the decision is based on justifiable grounds; rather, an
                official decision is arbitrary if as a result the reasoning is obviously untenable,
                undoubtly contradicts with the actual situation, grossly violates a norm or an
                undisputed legal principle or contradicts with the idea of justice in an offensive
                manner, if the decision cannot be justified objectively, is not justifiable or
                downright offensive. The obviousness of a legal error is also a feature of the
                check for arbitrary behavior, so that there is the violation of the of arbitrary
                behavior if the decision is obviously illegal or if a court or an authority has
                made an obviously wrong decision.30
       47       Exactly such situation has occured here, at that the Princely Court of Appeal
                has disregarded the opening of the foreign bankruptcy proceedings to be

      30
           Vogt in Kley / Vallender (Hrsg), Practice of Fundamental Law in Liechtenstein, LPS 52,
               309 and 313 ff with further references

                                                    14
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 16 of 48 Page ID #:375



                 recognized in the pending procedures of the defendant’s property disposal
                 without a word of reason, which is downright arbitrary.
       48        According to Art. 20 para. 1 KO, all pending legal disputes in which the debtor
                 is a plaintiff or a defendant, with the exception of the disputes specified in Art.
                 19 para. 3 KO, are to be suspended due to the opening of bankruptcy
                 proceedings. According to the practice of law of the Liechtenstein courts, this
                 also applies to enforcement proceedings and thus also to the disposal
                 operations in question.
            49   Thus, in its decision of September 7, 2017, the Princley Supreme Court clearly
                 stated concerning 08 EX.2012.6905:31
                    "According to Art. 20 Paragraph 1 KO, all pending legal disputes in which
                     the insolvent debtor is a plaintiff or a defendant, with the exception of the
                     disputes specified in Art. 19 Paragraph 3 KO, are to be suspended due to
                     the opening of bankruptcy proceedings. According to Art 20 Paragraph 2
                     KO, the proceedings of the insolvency administrator, of the co-defendant of
                     the insolvent debtor and of the opponent can be accepted.

                    After the suspension of the proceedings, judicial acts that do not merely
                    take into account the situation created due to the suspension of the
                    proceedings are inadmissible while the proceedings are still at a standstill.
                    In particular, there should be given no judgments (rulings) which were not
                    already made in a manner binding to the court before the suspension (RIS-
                    Justiz RS0036996 etc.). The suspension in bankruptcy covers not only the
                    proceedings of courts of first instance, but also the appeal proceedings
                    (öOGH 7 Ob 647/87 and others; 9 ObA 132/101).

                    If one of the parties falls into bankruptcy after the writ of appeal (cross-
                    appeal) has been lodged and the files have been submitted to the Supreme
                    Court, the decision concerning the writ of appeal or cross-appeal, provided
                    that the subject of the legal dispute is an asset belonging to the bankruptcy
                    estate, is not to be handed down while the proceedings are suspended, and
                    the documents are to be returned to the court of the first instance (RIS-
                    Justiz RS0036752 and others).

                    In the present case, the disputed claim undoubtedly concerns the
                     bankruptcy estate of the insolvent debtor. A decision has not been made by
                     the Princely Supreme Court in the present case yet.

      31   OGH 07.09.2017, 08 EX.2012.6905 GE 2017, 215.



                                                     15
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 17 of 48 Page ID #:376



                    It means that pursuant to Art. 20 Paragraph 2 KO, it was to be decided with
                     declarative effect that the cross-appeal proceedings in question should be
                     suspended.

                    The documetns were to be returned to the court of first instance”

           50    Likewise, in the proceedings as to the opposition to the enforcement permit,
                 the Princely Court of Appeal ruled as follows32:
                  "The norm of suspension are fundamentally of a mandatory nature and the
                  occurrence of the suspension is to be observed ex officio (see Fink in
                  Fasching2, Rz 13 to §158 6ZPO).



                  The extent to which the proceedings are suspended when there are opened
                  bankruptcy proceedings as to the estate of a party, is determined by the
                  Bankruptcy Code (KO, Konkursordnung) (Section 159 ZPO). According to
                  Art. 20 KO, the pending legal disputes where the debtor is a plaintiff or a
                  defendant, with the exception of the disputes referred to in Art. 19 Para. 3
                  KO, are suspended due to the opening of bankruptcy proceedings. Contrary
                  to the legal opinion of the court of first instance, this also applies in principle
                  to legal disputes regarding claims for separate satisfaction (segregation), as
                  these claims basically concern the assets belonging to the bankruptcy estate;
                  the assets burdened with a right to segregation do not cease to be a part of
                  the bankruptcy estate (cf. RZ 1958, 139). Therefore, legal disputes regarding
                  claims for separate satisfaction (segregation), are generally suspended due
                  to the opening of the bankruptcy proceedings; they can be continued against
                  the insolvency administrator (see OG Vienna, EvBI. 1934/168).

                  Despite the fact that the suspension has occurred and decisions that have
                  been made admissibly are not ineffective according to the prevailing opinion,
                  but they can be contestable, whereby as a rule nullity is to be assumed
                  according to § 477 Paragraph 1 Z. 4 and 5 ZPO.

                  Appeals that are lodged after the suspension of the proceedings and during
                  their effect are to be rejected unless they serve to ensure the suspension effect
                  or to clarify the question of whether an suspension has occurred at all (see
                  JBI . 2008, 730).


      32
           OG 12.10.2017, 2 R EX.2016.991, ON 60

                                                      16
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 18 of 48 Page ID #:377



                This is exactly the case we have here, because in the present case it is
                asserted that at the time the decision was issued, it was issued in violation of
                the suspension effect caused by the opening of the bankruptcy proceedings.
                Only if the party falls into bankruptcy after the appeal has been lodged, there
                is no decision to be taken, and the documents must be returned to the court of
                first instance ccording to the case law (RIS Justiz RS0036752, RS00370039).

                When the proceedings are suspended, court acts that do not merely take into
                account the situation generated by the suspension of the proceedings, are
                inadmissible during the standstill of the proceedings. In particular, rulings
                may no longer be issued, unless they are issued in a manner binding to the
                court before the suspension (RIS Justiz RS0035996 and others). It is also
                correct that, as a result of the opposition, the enforcement permit is not (yet)
                standing in good law. The subject of the legal dispute within opposition
                proceedings is an asset belonging to the bankruptcy estate, whereby the
                suspension effect also includes the claim lodged within the enforcement
                proceedings (see OGH 07.09.2017, 08 EX.2012.6905, regarding the same
                obligated party Josef Abela Family Foundation).

                 The contested ruling was therefore to be cancelled as void. "
           51   The proceedings are suspended ex lege at every stage of the proceedings,
                including – as it is here - at the stage of the appeal proceedings. When the
                proceedings are suspended, court acts that do not merely take account of the
                situation generated by the suspension of the proceedings, are inadmissible
                during the standstill of the proceedings. In particular, no (appeals) decisions
                are allowed to be issued.33 In the event of an suspension during the appeal
                proceedings, the documents are rather to be returned to the court of first
                instance.34 The insolvency administrator acts instead of the insolvent debtor;
                the proceedings can only be continued upon the insolvency aministrator’s
                claim.
           52   The ex lege-suspension of the disposal operation, also at the appeal stage,
                should not only allow the insolvency administrator to gain an overview of the
                proceedings and the chances for success, but ultimately secure the disposal of
                the bankruptcy estate.
           53   The fact that there are foreign bankruptcy proceedings in Moscow bankruptcy
                court cannot change anything regarding the ex lege-suspension of the disposal
                operation at the appeal stage:
           54   With regard to international issues in connection with bankruptcy proceedings,
                the bankruptcy code in question can follow either the principle of territoriality

      33
           See RIS-Justiz RS0036996
      34
           See RIS-Justiz RS0036752

                                                    17
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 19 of 48 Page ID #:378



                or the principle of universality in its design and evaluation. While the principle
                of territoriality means that in general bankruptcy proceedings work within the
                country's own national borders only, the principle of universality has in
                common a certain degree of openness to foreign bankruptcy proceedings.35
           55   While earlier the practice of law of the Liechtenstein courts was still based on
                the principle of territoriality 36 , the more recent practice of law of the
                Liechtenstein courts, with a view to Art. 5 Para. 2 KO 37 , demonstates the
                openness towards foreign bankruptcy proceedings to the extent that there is
                reciprocity with regard to the recognition of bankruptcy effects.
           56   In the ruling of December 16, 1991, the Princely Supreme Court held that,
                since the entry into force of the Swiss PILA, the reciprocity stipulated by Art. 5
                (2) KO as a prerequisite for the surrender of domestic movable property of a
                insolvent debtor to the foreign bankruptcy authorities, should be affirmed in
                terms of bankruptcy proceedings pending abroad in relation to Switzerland.38
           57   In the ruling of January 30, 1995, the Princely Supreme Court explicitly spoke
                of the validity of the principle of universality with regard to the Liechtenstein
                Bankruptcy Code. 39
           58   In 2003, the Princely Supreme Court dealt with this issue again in relation to
                bankruptcy proceedings pending in Germany against the assets of the second
                defendant in a lawsuit in Liechtenstein. The Princely Supreme Court stated
                that Liechtenstein international bankruptcy law has just a single, very
                rudimentary regulation in Art. 5 KO. Based on this, however, the Princely
                Supreme Court concluded that the legislature had the principle of universality
                in mind and wanted foreign bankruptcies to have legal consequences
                domestically. In particular, the Princely Supreme Court mentioned those
                voices from the literature that had long called for overcoming the "territorial
                blinkers". Furthermore, the reciprocity with Germany already resulted from §§
                237, 238 dKO old and also from the practice of law of the German courts.
                Reciprocity is now clarified by the German Bankruptcy Code, which came into
                force in 1999, and its introductory law. According to Art. 102 dEGInsO,
                foreign bankruptcy proceedings also include assets of the debtor located in
                Germany. In addition, the Princely Supreme Court referred to the practice of

      35
           Hanisch, UZ 1982, 65 (66).
      36   Neudorfer, LJZ 1988, 132 (136).


      37
         "The domestic movable property of a insolvent debtor which has become the subject
        matter of bankruptcy proceedings opened abroad is to be disclosed to the foreign
        bankruptcy authorities at their request, unless bankruptcy is opened domestically. The
        assets may only be surrendered after satisfaction of the rights to segregation and
        exclusion acquired as of the request is received. The surrender is to be refused, unless
        the foreign state observes reciprocity."
      38
         OGH 1 C 8 / 81-21, LES 3 / 92.
      39
         OGH S 110/92-124, LES 4/96

                                                    18
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 20 of 48 Page ID #:379



                law of the Swiss Federal Supreme Court, which stipulates that in Art. 166
                Para. 1 lit. c chlPRG old there is the requirement of reciprocity interpreted
                extremely extensively. Finally, the Princely Supreme Court affirmed the
                reciprocity between Germany and Liechtenstein and recognized the German
                bankruptcy proceedings in Liechtenstein. Thus, the insolvency administrator
                was allowed to exercise all the powers that he/she is entitled to under the law
                of the state where the bankruptcy proceedings were opened, in particular the
                exclusive competence to proceed. From the moment the bankruptcy
                proceedings were opened in Germany, the competence to proceed, which was
                to be assessed under Liechtenstein procedural law and constituted a
                prerequisite for proceedings, was transferred from the second defendant to the
                German insolvency administrator. Reference was made to Art. 20 KO
                regarding the consequences of the loss of competence to proceed due to the
                opening of the foreign bankruptcy proceedings.40
           59   A decision of the Princely Supreme Court from 2011 dealt with the procedural
                consequences of the opening of debt settlement proceedings against the
                plaintiff's assets in Austria in relation to a pending civil proceedings in
                Liechtenstein. The Princely Supreme Court, in turn, confirmed the principle of
                universality of the Liechtenstein Bankruptcy Code and checked the reciprocity
                between Liechtenstein and Austria. Since Art. 5 Para. 2 KO provides for the
                reciprocity, it was first necessary to study the autonomous Austrian
                international insolvency law and to check whether and to what extent the
                reciprocity with respect to the bankruptcy proceedings opened in Liechtenstein
                is being maintained. In accordance with the European Insolvency Law, §240
                Section (1) öIO requires that (i) the focus of the debtor's main interests lies in
                the other state, and (ii) insolvency proceedings are basically comparable to
                Austrian ones. The Princely Supreme Court assumed that insolvency
                proceedings would be recognized in Austria according to the Liechtenstein
                Bankruptcy Code and that therefore there would be reciprocity. As a result, it
                held that Austrian debt settlement proceedings against the plaintiff's assets in
                Liechtenstein were to be recognized. The Princely Supreme Court further
                stated that it was in accordance with the regulations of both states that a
                insolvent debtor who is not able to dispose of his/her property after the
                opening of bankruptcy proceedings, is no longer able to initiate civil
                proceedings, especially since he/she lacks the legitimacy of the process.41
           60   In the present case, the bankruptcy proceedings, so-called debt settlement
                proceedings, to be more exact, were opened against the defendant's property in
                Russia by order of the Moscow Bankruptcy Court dated August 20, 2020 for A
                40-17597 / 20-4-36 F; and Mr. Evgenii Nikolaevich Ratnikov as an insolvency
                administrator was appointed.

      40
           LES 2004, 28; in detail: Neudorfer, LJZ 1996, 166 (167)
      41
           LES 2012, 27.

                                                     19
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 21 of 48 Page ID #:380



           61   Although there is no international treaty between Russia and Liechtenstein in
                the area of bankruptcy law, nonetheless the reciprocity can be affirmed. For
                example, the OLG Hamburg42 affirmed the reciprocity between Germany and
                Russia and effected the suspension of the pending proceedings in Germany.
                The decision in question refers, among other things, to Art. 1 no. 6 rulnsG,
                which states that, in the absence of international treaties, decisions by foreign
                courts in insolvency matters in Russia are recognized on the basis of
                reciprocity. With reference to Russian court practice, which affirms reciprocity
                with regard to § 343 dlnsO, this was ultimately confirmed by the Hamburg
                Higher Regional Court (OLG). Since Russia also seems to follow the principle
                of universality, subject to the condition of reciprocity, there is no apparent
                reason that would prevent recognition of the effects of the Russian bankruptcy
                proceedings and their effects in the Liechtenstein enforcement proceedings.
           62   As we can see in the legal opinion dated September 12, 2020 submitted by
                lawyer Pavel Jakovlevitch Tscherniak by the Russian insolvency administrator
                in the relevant proceedings, the person against whom debt settlement
                proceedings have been initiated, is subject to numerous legal restrictions in
                accordance with Art. 213.11 rulnsG. In particular, the insolvent debtor is
                prohibited to undertake legally relevant actions on his own. Without the
                written consent of the insolvency administrator, the insolvent debtor is not
                entitled on his own to take any decision with respect to obligations, the amount
                of which exceeds 50,000 rubles. Likewise, the participation of the insolvent
                debtor in proceedings with regard to amounts over 50,000 rubles without the
                written consent of the insolvency administrator is illegal.
           63   In the country report on the Russian Federation at Schwartz / Fahland in the
                Münchener Kommentar, InsO3 IV, Rn 58 states that the debtor's management
                bodies lose their authorities at the moment the bankruptcy proceedings are
                opened. Paragraph 61 states that the insolvency administator is entitled to
                dispose of the debtor's property. In the handbook for insolvency law in Europe
                published by Kindler / Nachmann, the section on the Russian Federation edited
                by Yukhnin in Rn 441 states that, from the date on which the court issues the
                decision to declare the debtor to be insolvent and to initiate bankruptcy, the
                debtor’s right of disposal is imposed on the insolvency administrator. Rn 444
                states that in the case of pending legal disputes, the insolvency administrator
                enters the current proceedings as a person who represents the debtor without
                special powers. He/she is entitled to recognize the claim, to reject the claim or
                to reach a settlement. For the reasons mentioned, it can therefore be assumed
                that with the opening of bankruptcy proceedings, the competence to proceed is
                transferred to the insolvency administrator.43
      42   OLG Hamburg 01.03.2018, 6 U 242/15
       43   IdS OLG Hamburg 01.03.2018, 6 U 242/15 Rz 46 f mwN


                                                    20
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 22 of 48 Page ID #:381



        64  As it was already considered by the Hamburg Higher Regional Court (OLG) in
            the aforementioned decision, the legal opinion submitted by Mr. Ratnikov also
            confirms that in the absence of international treaties, decisions by foreign
            courts in insolvency issues in Russia are recognized on the basis of reciprocity
            (Art 1 Z. 6 rulnsG) . According to the legal opinion, decisions of the courts of
            foreign states within insolvency proceedings based on the principle of
            reciprocity are recognized in the territory of the Russian Federation, including
            decisions of the Principality of Liechtenstein. By virtue of the trust that has
            developed between the legal systems of Russia and Liechtenstein, the decision
            of the Moscow bankruptcy court of August 20, 2020 for A 40-17597 / 20-4-36
            F, where the bankruptcy proceedings were opened against the defendant's
            assets, and where Mr Evgenii Nikolaevich Ratnikov was appointed as an
            insolvency administrator, is to be recognized in Liechtenstein.
        65  In summary, it should be noted that the opening of the foreign bankruptcy
            proceedings against the defendant's assets would suspend ex lege the disposal
            operation at the appeal stage. As a result, the Princely Court of Appeal could
            no longer issue any an appeal decision due to these proceedings status.
            Nonetheless, without any justification, the Princely Court of Appeal
            disregarded the decision contested under Art. 20 Para. 1 KO and the ongoing
            practice of law of the Liechtenstein courts regarding the impact of bankruptcy
            opening on pending enforcement proceedings, including appeal proceedings.
        66  Blatant errors in solving a legal question are to be qualified to be arbitrary. In
            the present case, the Princely Court of Appeal grossly and thus arbitrarily
            violated Article 20, Paragraph 1 of the KO; and arbitrarily disregarded the
            established practice of law of the Liechtenstein courts by issuing the contested
            decision which is qualified as incorrect, ignoring the ex lege suspension of the
            proceedings. It seems to be a violation of the prohibition of arbitrary behavior.
      4 Claims

      For all these reasons, the complainant thus makes the following

      CLAIMS:

      May the State Court:

         1. satisfy this complaint and establish that the ruling of the Princely Court of
            Appeal dated 15, 2020 for 08 EX.2016.5802, ON 143, violates the
            complainant’s constitutionally guaranteed rights and the rights guaranteed by
            the ECHR; and therefore cancel the ruling of the Princely Court of Appeal
            dated September 15, 2020 for 08 EX.2016.5802, ON 143, and refer back the




                                                21
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 23 of 48 Page ID #:382



               case to the Princely Court of Apeal to make a new decision, subject to the legal
               opinion of the State Court; and
            2. oblige the defendant to reimburse the complainant’s costs incurred and
               specified therein for the attention of his designated legal representative within
               14 days in the event of other execution.

    II.CLAIM FOR SUSPENSORY EFFECT AND OTHER PRECAUTIONARY
         MEASURES

           67   According to the practice of law of the State Court, the goal to ensure the
                suspensory effect according to Art. 52 Paragraph 2 StGHG or other
                precautionary measures according to Art. 53 Paragraph 1 StGHG, does not
                consist in letting the final judgment of the State Court be obsolete by the fact
                that in the course of the proceedings the subject of the dispute is available, it is
                irretrievably lost, or other factual circumstances arise which make the
                enforcement of the judgment pointless. 44 In other words, the claimant must
                incur an irretrievable and disproportionate disadvantage through the
                enforcement of the contested act of sovereignty. A disadvantage is
                disproportionate, if in the event of the interim execution of the contested act of
                sovereignty the complainant is threatened with a disadvantage due to the
                situation of the facts caused thereby, which even after the contested act of
                sovereignty is repealed in the court proceedings, cannot be remedied; and it is
                therefore likely to affect the legal protection to be granted by the State Court.45
           68   The enforcement proceedings on which the present individual complaint is
                based is about the fact that the current respondent is attempting to file a claim
                against the current claimant based on an arbitration award through enforcement
                in the trust assets of the ALPHA TRUST. This is to be made possible for the
                current respondent specifically by the fact that the joint and several rights of
                the current claimant as a trustor, a protector and a beneficiary of the ALPHA
                TRUST have been distrained upon by way of execution and subsequently the
                disposal of these joint and several rights has been approved. With the contested
                ruling, the Princely Court of Appeal supported this disposal authorization.
           69   It is true that the respondent has already exercised the distrained joint and
                several rights to the effect that he dismissed the former trustee of ALPHA
                TRUST, CTX Treuhand AG, and has appointed Messrs. Mag. Iur. Rudolf
                Schaechle and Mag. iur. Raphael Naescher as new trustees of ALPHA
                TRUST.
           70   However, the changing of the trustee is simply not enough if the respondent
                wants to have his claim paid from the trust assets of ALPHA TRUST.
                Moreover, the respondent will also have to approve any distribution resolution

      44
           T. Wille, Liechtenstein Constitutional Procedural Law, LPS 43, p. 741 with further details.
      45
           T. Wille, Liechtenstein Constitutional Procedural Law, LPS 43, p. 745

                                                      22
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 24 of 48 Page ID #:383



             by the trustees, at least in exercising the protector rights distrained upon. A
             settlement of the relevant claim of the defendant from the trust assets of
             ALPHA TRUST can only be taken into account in the form of a distribution
             (especially since the ALPHA TRUST is not originally the debtor of the
             respondent). And in accordance with clause 14.4 in conjunction with 5 of the
             ALPHA TRUST trust deed, distributions to beneficiaries must be approved by
             the protector.
        71   In addition, it is currently not clear whether the respondent can still be
             discharged from the debt at all. Because, as mentioned, bankruptcy
             proceedings were recently opened against the respondent in Russia. As a
             debtor, the claimant obviously has an interest in discharging the respondent
             from the debt.
        72   The claimant therefore has a legitimate interest in the relevant individual
             complaint with suspensory effect awarded and the respondent being prohibited
             from exercising the distrained joint and several rights as a precautionary
             measure for the duration of the relevant individual complaint proceedings.
             Otherwise, there would be the risk that during the individual complaint
             proceedings in question, the distrained joint and several rights are disposed of
             in a way (e.g. by making a payment to the respondent from the trust assets of
             ALPHA TRUST) which would not allow to cancel or it could be canceled with
             difficulties afterwards (e.g. the funds are transferred to a foreign account of the
             respondent) and which in the worst case does not even have a debt-discharging
             effect for the respondent.
        73   In addition, there are no compelling public interests that would take
             precedence over the claimant's interest in granting the suspensory effect and
             other precautionary measures claimed.
        74   It should be pointed out that the present claim should be handled without first
             hearing the respondent in order not to thwart the purpose of the suspensory
             effect and the precautionary measures claimed. Otherwise there is a risk that
             the respondent will exercise the distrained rights, e.g. resolution on approval
             within the meaning of clause 14.4 in conjunction with 5 of the trust deed of
             ALPHA TRUST), even before the chairman of the State Court can decide on
             the claim in question, in which case the granting of suspensory effect and the
             precautionary measure claimed would become obsolete
      For all these reasons, the claimant provides the

      CLAIM

      May the chairman of the State Court

         1. in accordance with Art. 52 Para. 2 StGHG, grant the individual complaint in
            question the suspensory effect; and


                                                 23
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 25 of 48 Page ID #:384



         2. in accordance with Art. 53 (1) StGHG, order that till the individual complaint
            proceedings in question is considered in the State Court, the respondent is
            prohibited to exercise invalid actions, regarding the claimant's joint and
            several rights as a trustor, a protector and a beneficiary of the trusteeship
            known under the name ALPHA TRUST, which were distrained with the ruling
            of the Princely Court of November 21, 2016 for 08 EX.2016.5802, ON 3, and
            their disposal was approved with the ruling of the Princely Court of Appeal of
            March 2, 2020 for 08 EX.2016.5802, ON 109.

      Vaduz, October 28, 2020

      NBI / KBI

      Enclosures:

         - Ruling of the Princely Court of Apeal of October 15, 2020 for 08
           EX.2016.5802, ON 152, in copy
         - Claim to suspend in the enforcement proceedings for 08 EX.2016.5802 by the
           invsolvency administrator Evgenii Nikolaevich Ratnikov dated September 11,
           2020, including the enclosures, in copy
         - Document submission in the enforcement proceedings for 08 EX.2016.5802 by
           the invsolvency administrator Evgenii Nikolaevich Ratnikov from September
           18, 2020 including enclosures, in copy

      Costs are recorded: (value in dispute: CHF 100,000.00)

Individual complaint, TP 3C, CHF                                                2'494.80
      40% ES

      plus 10% StGZ               CHF                                            249.48

      Subtotal                    CHF                                           2744.28

      plus 7.7% VAT.              CHF                                            211.31

      Fee       for     individual CHF                                          4000,00
              complaint

      Deferment Claim Fee         CHF                                            800,00

      Total                       CHF                                           7755.59


                                               24
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20
                                                     VJ
                                                        Page 26 of 48 Page ID #:385
                                   STGH 2020 ( <?Zft
                                          Crtgang                             REGIERUNGSKANZLEI
                                                                             E 2 8. Old 2020
   An den
   Staatsgerichtshof des           STAATSGERiCHTSHOF-KANZLEl
   Furstentums Liechtenstein
                                                                                            cs
   im Wege der Regierung
   des Furstentums Liechtenstein
   9490 Vaduz




   BESCHWERDEFUHRER /                  Ashot Yegiazaryan
   VERPFLICHTETE PARTEI:               REDACTED

                                       Beverly Hills 90201
                                       Kalifornien
                                       Vereinigte Staaten von Amerika

                                       vertreten durch:

                                       SCHURTI : PARTN
                                       RECHTSANWALTE AG | ATTORNEYS          WTlD


                                       Zollstr
                                            ;
                                                                 * Lie cntenstein
                                                      9490 Vaduz | '
                                                                       s
                                                                      ^ £
                                           +41 44 244 2000 | mail@schurtip          •m


                                       (Berufung auf erteilte Vollmacht gemass
                                       Art. 8 Abs. 2 RAG)




   BESCHWERDEGEGNER /                  Vitaly Ivanovich Smagin
   BETREIBENDE PARTEI:
                                       REDACTED
                                              Moskau
                                       REDACTED

                                       Russland

                                       vertreten durch:

                                       Advocatur Seeger, Frick & Partner AG
                                       Landstrasse 81
                                       9494 Schaan
r   Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 27 of 48 Page ID #:386




     BETEILIGTE PARTEIEN /          1. Mag . iur . Rudolf Schachle
     DRITTSCHULDNER :
                                    2. Mag. iur . Raphael Nascher LL.M
                                    Pflugstrasse 16
                                    9490 Vaduz

                                    in ihrer Eigenschaft als Treuhander der unter dem
                                    Namen

                                    ALPHA TRUST
                                    (FL-002.510. 771-1)

                                    bekannten Treuhanderschaft

                                    vertreten durch:

                                    Wohlwend Nascher Schachle Rechtsanwalte AG
                                    Pflugstrasse 16
                                    9490 Vaduz




     BELANGTE BEHORDE:              Furstliches Obergericht
                                    9490 Vaduz




     GEGEN                          Beschluss des Furstlichen Obergerichts vom
                                    15. September 2020 zu 08 EX. 2016.5802, ON 143




     WEGEN :                        Verletzung verfassungsmassig gewahrleisteter und
                                    durch die EMRK garantierter Rechte
                                    (Streitwert: CHF 100'000.00)




                           I.   INDIVIDUALBESCHWERDE
               II.   ANTRAG AUF AUFSCHIEBENE WIRKUNG UND ANDERE
                             VORSORGLICHE MASSNAHMEN




                                                                               dreifach
                                                              Beilaqen laut Verzeichnis
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 28 of 48 Page ID #:387




   I.     INDIVIDUALBESCHWERDE


   In umseits bezeichneter Rechtssache erhebt der Beschwerdefuhrer gegen den Beschluss
   des Furstlichen Obergerichts vom 15. September 2020 zu 08 EX.2016.5802, ON 143, dem
   Beschwerdefuhrer zu Handen seiner ausgewiesenen Rechtsvertreterin zugestellt am
   30. September 2020, binnen offener Frist


                                 INDIVIDUALBESCHWERDE


   gemass Art. 15 Abs. 1 StGHG an den Staatsgerichtshof des Furstentums Liechtenstein we-
   gen der Verletzung verfassungsmassig gewahrleisteter und durch die EMRK garantierter
   Rechte.

   Die betreffende Entscheidung des Furstlichen Obergerichts wird vollumfanglich angefochten.
   Als Beschwerdegrund wird die Verletzung der nachstehenden, durch die Verfassung des
   Furstentums Liechtenstein gewahrleisteten und durch die EMRK garantierten Rechte geltend
   gemacht:

          Verletzung der Begrundungspflicht;

          Verletzung des rechtlichen Gehors;
          Verletzung des Willkurverbots.

   Hierzu wird im Einzelnen ausgefuhrt, was folgt:

   1      Zulassigkeit der Beschwerde

   1.1    Rechtzeitigkeit

   1      Die hiermit angefochtene Entscheidung des Furstlichen Obergerichts wurde dem Be-
          schwerdefuhrer zu Handen seiner ausgewiesenen Rechtsvertreterin am 30. Septem-
          ber 2020 zugestellt. Die vorliegende Beschwerde ergeht somit innert der offenen
          vierwochigen Frist gemass Art. 15 Abs. 4 StGHG.


   1.2    Beschwerdelegitimation


   1.2. 1 Partei- und Prozessfahigkeit

   2      Unter Parteifahigkeit versteht man die Fahigkeit, im Prozess selbstandiger Trager von
          Rechten und Pflichten (im eigenen Namen) zu sein, d. h. die Fahigkeit, im konkreten
          Verfahren als Partei auftreten zu konnen; die Parteifahigkeit ergibt sich aus der


                                                3
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 29 of 48 Page ID #:388




            Rechtsfahigkeit des burgerlichen Rechts.1 Parteifahig ist sohin, wer rechtsfahig ist.
            Gemass Art. 9 Abs. 1 PGR ist jedermann rechtsfahig. Die Parteifahigkeit kommt da-
            her jedem Rechtssubjekt zu, das uberhaupt Trager von Privatrechten (und entspre-
            chenden Pflichten) sein kann. Parteifahig sind daher alle naturlichen Personen (Art. 9
            Abs . 2 PGR), gleichgultig, ob sie In- Oder Auslander sind; sohin auch der Beschwer-
            defuhrer .

   3        Die Prozessfahigkeit ist die Fahigkeit, alle Prozesshandlungen selbst Oder durch ei-
            nen selbst gewahlten Vertreter wirksam vorzunehmen Oder entgegenzunehmen; die
            Prozessfahigkeit ist das verfahrensrechtliche Pendant zur burgerlichen Handlungs-
            fahigkeit und wird deshalb auch prozessuale Handlungsfahigkeit genannt.2 Prozess-
            fahig ist , wer nach burgerlichem Recht verpflichtungsfahig ist. Die Prozessfahigkeit
            eines Auslanders ist nach der fur ihn gunstigeren Norm entweder seines Heimat-
            staats Oder des liechtensteinischen Rechts zu beurteilen. Der Beschwerdefuhrer ist
            sowohl nach seinem Heimatrecht als auch nach liechtensteinischem Recht voll ge-
            schaftsfahig und daher prozessfahig.


   1.2. 2. Beschwerdelegitimation im engeren Sinne

            (i)    Grundrechtstragerschaft


   4        Der Aspekt der Grundrechtstragerschaft setzt sich mit der Frage auseinander , ob ein
            Beschwerdefuhrer auch tatsachlich Trager der von ihm in der Beschwerde angerufe-
            nen Grundrechte sein bzw . eine Verletzung dieser Grundrechte auch wirklich be-
            haupten kann, wobei es fur de Bejahung der Grundrechtstragerschaft genugt, wenn
            der Beschwerdefuhrer zumindest Trager eines der von ihm als verletzt gerugten
            Grundrechte ist.3

   5        Grundrechtsfahig sind zunachst grundsatzlich einmal alle naturlichen Personen.

   6        Bei dem Beschwerdefuhrer handelt es sich urn einen Auslander. Nach der Ratifizie-
            rung der EMRK im Jahre 1982 wurde der Grundrechtsschutz generell auf Auslander
            ausgedehnt. Die meisten Grundrechte der Landesverfassung, insbesondere die auch
            in der EMRK beinhalteten, gelten ohne weiteres auch fur Auslander, mit Ausnahme
            der Vermogenserwerbsfreiheit und der Niederlassungsfreiheit nach Art. 28 Abs. 1 und
            2 LV. Gegenstandlich wird keine Verletzung eines Grundrechts gerugt, welches aus-
            schliesslich liechtensteinischen Staatsangehorigen vorbehalten ist.

   7       Da der Beschwerdefuhrer in Bezug auf die angefochtene Entscheidung der Jurisdik-
           tion des Furstentums Liechtenstein untersteht , ist seine Grundrechtsfahigkeit weiters
           auch im Lichte von Art . 1 EMRK zu bejahen.


     Wille , Liechtensteinisches Verfassungsprozessrecht, LPS 43, 464 f.
   2
     Wille , Liechtensteinisches Verfassungsprozessrecht, LPS 43, 466 f.
   3
     Wille, Liechtensteinisches Verfassungsprozessrecht, LPS 43, 537 f.

                                                           4
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 30 of 48 Page ID #:389




             (ii)    Beschwer und aktuelles Rechtsschutzinteresse

   8         Aus Art. 42 Abs. 1 StGHG sowie Art . 38 StGHG i.V. m. Art. 92 Abs. 1 LVG leitet der
             Staatsgerichtshof in standiger Rechtsprechung die Legitimationsvoraussetzung der
             Beschwer und des aktuellen Rechtsschutzinteresses ab. Sie verlangt, dass der Be-
             schwerdefuhrer durch den angefochtenen Hoheitsakt individuell beschwert (verletzt
             Oder benachteiligt) ist , und ist zu bejahen, wenn der Beschwerdefuhrer durch den an-
             gefochtenen Hoheitsakt personlich einen Nachteil erlitten hat (Beschwer) und dieser
             durch die verlangte Aufhebung beseitigt werden kann, wenn also m.a.W. der erlittene
             Nachteil im Zeitpunkt der Beurteilung durch den Staatsgerichtshof noch besteht und
             durch eine Gutheissung der Beschwerde beseitigt wurde (aktuelles Rechtsschutzbe-
             durfnis) 4

   9         Der Beschwerdefuhrer ist durch die angefochtene Entscheidung insoweit beschwert,
             als seinem Rekurs nicht Folge gegeben wurde und das Furstliche Obergericht unge-
             achtet der Eroffnung eines auslandischen Konkursverfahrens uber das Vermogen
             des Beschwerdegegners die angefochtene Entscheidung gefallt hat. Durch die Gut-
             heissung der Beschwerde wurde der Nachteil insoweit beseitigt, als der Beschluss
             des Furstlichen Obergerichts vom 15. September 2020 zu 08 EX. 2016.5802 aufge-
             hoben und zur neuerlichen Entscheidung unter Bindung an die Rechtsansicht des
             Staatsgerichtshofes an das Furstliche Obergericht zuruckverwiesen wurde.

             (iii)   Parteistellunq im voranqeqanqenen Verfahren

  10         Gemass Art. 16 Satz 2 a . E . StGHG hat der Beschwerdefuhrer seine Parteistellung
             im vorangegangenen Verfahren nachzuweisen . Die Parteistellung im vorangegange-
             nen Verfahren ist somit Voraussetzung fiir die Erhebung der Individualbeschwerde.
             Als Verpflichteter und Rekurswerber hatte der Beschwerdefuhrer im vorangegange-
             nen Verfahren jedenfalls Parteistellung. Er ist Adressat der angefochtenen Entschei-
             dung.

             (iv)    Zwischenfazit

  11         Nach dem Gesagten ist die Beschwerdelegitimation des Beschwerdefuhrers ohne
             weiteres zu bejahen.


  1.3        Taugliches Anfechtungsobjekt

  12         Anfechtungsobjekt einer Individualbeschwerde kann gemass Art . 15 Abs . 1 StGHG
             nur eine enderledigende und letztinstanzliche Entscheidung Oder Verfugung sein.




  4
      Wille , Liechtensteinisches Verfassungsprozessrecht, LPS 43, 542 und 544 m.w.N.

                                                          5
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 31 of 48 Page ID #:390




  13         Nach der Rechtsprechung des Staatsgerichtshofes ist eine Entscheidung (jedenfalls)
             dann enderledigend, wenn sie in einem gesonderten Instanzenzug und nicht als Zu-
             ruckverweisungsentscheidung ergangen ist.5

  14         Die Letztinstanzlichkeit ist dann zu bejahen, wenn alle fur das jeweilige Verfahren
             vom Verfahrensgesetz vorgesehenen ordentlichen Rechtsmittel vom Beschwerdefuhi-
             rer ausgeschdpft worden sind.6

  15         Da der angefochtene Beschluss keine Zuruckverweisungsentscheidung ist und gegen
             den angefochtenen Beschluss des Furstlichen Obergerichts kein Rechtsmittel mehr
             zulassig ist, ist die betreffende Entscheidung enderledigend und letztinstanzlich und
             bildet sohin ein taugliches Anfechtungsobjekt.


  2          Sachverhalt

  16         Mit Beschluss vom 21. November 2016 (ON 3) bewilligte das Furstliche Landgericht
             dem nunmehrigen Beschwerdegegner die Exekution gegen den nunmehrigen Be-
             schwerdefuhrer durch Pfandung der dem Beschwerdefuhrer in seiner Eigenschaft als
             Treugeber , Protektor und Begunstigter des ALPHA TRUST gegenuber der CTX Treu-
             hand AG als (damaliger) Treuhanderin des ALPHA TRUST zustehenden Ge-
             samtrechte.

  17         Gegen diesen erstgerichtlichen Beschluss (ON 3) erhoben sowohl der Beschwerde-
             fuhrer als auch die CTX Treuhand AG als (damalige) Drittschuldnerin jeweils Rekurs
             an das Furstliche Obergericht. Das Furstliche Obergericht gab mit Beschluss vom
             3. August 2017 (ON 36) beiden Rekursen im Sinne einer Abweisung der Exe-
             kutionsantrage Folge.

  18         Gegen diesen Beschluss des Furstlichen Obergerichts (ON 36) erhob der Beschwer-
             degegner Revisionsrekurs an den Furstlichen Obersten Gerichtshof . Mit Beschluss
             vom 7. September 2018 gab der Furstliche Oberste Gerichtshof dem Revisionsrekurs
             des Beschwerdegegners Folge und stellte den Beschluss des Erstgerichts vom
             21. November 2016 (ON 3) wieder her.

  19         Dagegen erhoben der Beschwerdefuhrer und die CTX Treuhand AG als (damalige)
             Drittschuldnerin Individualbeschwerde an den Staatsgerichtshof. Mit Urteil vom
             29 . Oktober 2019 zu StGH 2018/111 gab der Staatsgerichtshof den Individualbe-
             schwerden keine Folge.

  20         Mit Schriftsatz vom 24 . Juli 2017, konkretisiert mit Schriftsatz vom 11. Februar 2020,
             begehrte der nunmehrige Beschwerdegegner die Verwertung der zuvor gepfandeten



  5
      Wille , Liechtensteinisches Verfassungsprozessrecht , LPS 43, 561 f; StGH 2013/089 m.w.N.
  g
      Wille , Liechtensteinisches Verfassungsprozessrecht, LPS 43, 566.

                                                           6
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 32 of 48 Page ID #:391




        Gesamtrechte. Mit Beschluss vom 2. Marz 2020 (ON 109) bewilligte das Furstliche
        Landgericht die Verwertung antragsgemass.

        Gegen diesen Beschluss (ON 109) erhob der Beschwerdefuhrer Rekurs an das
        Furstliche Obergericht. Mit dem nunmehr angefochtenen Beschluss vom 15. Sep-
        tember 2020 (ON 143) gab das Furstliche Obergericht diesem Rekurs keine Folge.
        Mit Beschluss vom 15. Oktober 2020 (ON 152) wurde der Beschluss vom
        15. September 2020 (ON 143) sodann in seinem Kopf berichtigt.

        Mit Schriftsatz vom 11. September 2020, und damit noch bevor das Furstliche Ober-
        gericht mit dem angefochtenen Beschluss uber den Rekurs des nunmehrigen Be-
        schwerdefuhrers entschied, stellte ein Herr Evgenii Nikolaevich Ratnikov einen An-
        trag auf Verfahrensunterbrechung. Herr Ratnikov begrundete dies damit, dass er am
        20. August 2020 vom Konkursgericht Moskau zum Masseverwalter uber das Vermo-
        gen des nunmehrigen Beschwerdegegners bestellt worden sei. Herr Ratnikov wies
        darauf hin, dass gemass § 159 ZPO iVm Art. 20 Abs. 1 KO durch eine Konkurseroff-
        nung samtliche Rechtsstreitigkeiten, in denen der Gemeinschuldner (sprich: der
        nunmehrige Beschwerdegegner) Partei ist, ex lege unterbrochen werden, soweit
        diese das zur Konkursmasse gehorende Vermogen betreffen. Zudem kundigte Herr
        Ratnikov an, sich in nachster Zeit einen Uberblick uber samtliche anhangigen Verfah-
        ren betreffend den nunmehrigen Beschwerdefuhrer zu verschaffen und sich an-
        schliessend wieder an das Furstliche Obergericht zu wenden. Das Furstliche Oberge-
        richt setzte sich im angefochtenen Beschluss mit keinem Wort mit der Konkurseroff-
        nung auseinander.

        Der Unterbrechungsantrag des Herm Ratnikov wurde dem nunmehrigen Beschwer-
        defuhrer zu Handen seiner unterzeichneten Rechtsvertreterin erst gemeinsam mit der
        angefochtenen Entscheidung zugestellt, sodass der nunmehrige Beschwerdefuhrer
        keine Moglichkeit hatte, sich zum Unterbrechungsantrag zu aussern.

        Grundrechtsverletzungen

        Verletzung der Begrundungspflicht

        Der Staatsgerichtshof anerkennt die sich aus Art. 43 Satz 3 LV ergebende Begrun-
        dungspflicht in standiger Rechtsprechung als eigenstandiges Grundrecht, welches
        selbstandig geltend zu machen ist. Der grundrechtliche Anspruch auf Begrundung
        lasst sich auch aus Art. 6 Abs. 1 EMRK ableiten, doch geht der entsprechende
        Schutzbereich nicht uber denjenigen von Art. 43 LV hinaus.

        Der grundrechtliche Anspruch auf minimale Begrundung ist dann verletzt , wenn
        massgebliche Fragen einer Entscheidung derail knapp ausgefuhrt werden, dass die
        gezogenen Schlusse nicht im Einzelnen nachvollzogen werden konnen und eine nicht
        zu rechtfertigende fehlende Auseinandersetzung mit der angefochtenen Entschei-


                                             7
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 33 of 48 Page ID #:392




             dung und dem Vorbringen des Beschwerdefuhrers vorliegt Oder wenn sich eine an-
             gefochtene Verfugung Oder Entscheidung mit entscheidungsrelevanten Fragen uber-
             haupt nicht auseinandersetzt bzw. diese ubergeht. Die Begrundungspflicht vermittelt
             somit zwar keinen Anspruch auf eine ausfuhrliche, aber immerhin auf eine nachvoll-
             ziehbare Begrundung. Eine Entscheidungsbegrundung muss die Absicht erkennen
             lassen, die getroffene Entscheidung in uberzeugender Weise zu rechtfertigen. Dies
             ist dann der Fall, wenn aus der Entscheidung hervorgeht, welche Erwagungen die
             Behorde Oder das Gericht bei der Beweiswurdigung angestellt hat. Eine Entschei-
             dung muss zumindest so abgefasst sein, dass es dem von ihr Betroffenen moglich
             ist , diese anzufechten.7 Dabei sind die Anforderungen an die Begrundung umso ho-
             lier, je grosser der Handlungsspielraum einer Behorde und je schwerwiegender der
             Eingriff in die Rechtsstellung des Betroffenen ist. Dasselbe gilt, wenn komplexe
             Rechts- Oder Sachverhaltsfragen zu beurteilen sind. 8

  26         Im gegenstandlichen Fall hat das Furstliche Obergericht im angefochtenen Beschluss
             seine Begrundungspflicht insoweit verletzt, als es mit keinem Wort dargetan hat, wa-
             rum es trotz der - zum Zeitpunkt der Fallung des angefochtenen Beschlusses akten-
             kundigen und somit gerichtsnotorischen - Eroffnung des auslandischen Konkursver-
             fahrens uber das Vermogen des nunmehrigen Beschwerdegegners durch Beschluss
             des Konkursgerichts Moskau vom 20. August 2020 der Ansicht war , den angefochte-
             nen Beschluss fallen zu konnen.

  27         In seinem Schriftsatz vom 11. September 2020 wies Herr Ratnikov zu Recht darauf
             hin, dass gemass Art. 51 EO i.V.m. § 159 ZPO iVm Art. 20 Abs. 1 durch eine Kon-
             kurseroffnung samtliche Rechtsstreitigkeiten, in denen der Gemeinschuldner (sprich:
             der nunmehrige Beschwerdegegner) Partei ist, ex lege unterbrochen werden, soweit
             diese das zur Konkursmasse gehorende Vermogen betreffen.9 Davon ist in Bezug auf
             die hier gegenstandlich interessierende Forderung des Beschwerdegegners gegen-
             liber dem Beschwerdefuhrer, welche mittels der gegenstandlichen Exekutionsfuhrung
             einbringlich gemacht werden soli, ohne weiteres auszugehen. Die Unterbrechungs-
             wirkung gilt auch fur anhangige Exekutions- und Rechtsmittelverfahren.10

  28         Wie Herr Ratnikov in seinem Schriftsatz vom 11. September 2020 ebenfalls vollig zu
             Recht betonte, tritt die Unterbrechung ipso facto ein und hat der in der Gerichtspraxis
             gangige Beschluss uber den Eintritt der Unterbrechung wegen Konkurseroffnung nur
             deklarative Wirkung.11 Mit der Konkurseroffnung verliert der Gemeinschuldner grund-
             satzlich die Verwaltungs- und Verfugungsbefugnis uber die Konkursmasse und er
             kann keine Verfahrenshandlungen mehr setzen. Diese fehlende Prozessfuhrungsbe-

  7
  g
      Wille , Liechtensteinisches Verfassungsprozessrecht, LPS 43, 369.
    Wille in KleyA/ allender (Hrsg) , Grundrechtspraxis in Liechtenstein, LPS 52, 554 ff und Wille , Liechtensteinisches
  Verfassungsprozessrecht, LPS 43, 368.
  9
    LES 2003, 296.
  1
   ° LES 2017, 215; vgl. Art. 51 EO i.V.m. § 159 ZPO i.V.m. Art. 20 Abs. 1 KO.
  11
       GE 2017, 215; LES 2003, 296 Leitsatz a.

                                                            8
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 34 of 48 Page ID #:393




          fugnis ist der fehlenden Prozessvoraussetzung der Prozessunfahigkeit gleichzuset-
          zen und begrundet eine amtswegig wahrzunehmende Nichtigkeit des von diesem
          Mangel betroffenen Verfahrens. Zusatzlich tritt in vermogensrechtliche Streitigkeiten
          an die Stelle des Gemeinschuldners der Masseverwalter namens der Konkurs-
          masse.12

  29      Wie dem Schriftsatz des Herrn Ratnikov vom 11. September 2020 weiter zu entneh-
          men ist , werden gemass Art. 1 Z 6 des russischen Insolvenzgesetzes (nachfolgend
          "rulnsG") bei Fehlen internationaler Vertrage Entscheidungen auslandischer Gerichte
          in Konkursangelegenheiten in Russland auf Grundlage der Gegenseitigkeit aner-
          kannt.

  30      Vor dem Hintergrund des Ausgefuhrten ist es geradezu unerklarlich, wie das Furst-
          liche Obergericht zum Schluss gelangen konnte, trotz des Unterbrechungsantrags
          und der offensichtlich erfolgten Konkurseroffnung den gegenstandlichen Beschluss
          fassen zu konnen. Die Konkurseroffnung ist fur das gegenstandliche Verfahren offen-
          sichtlich von grosster Bedeutung, zumal ohne weiteres davon auszugehen ist , dass
          auch die gegenstandlich einbringlich zu machende Forderung des Beschwerdegeg-
          ners gegenuber dem Beschwerdefuhrer Teil der Konkursmasse bildet.

  31      Das Furstliche Obergericht hatte im angefochtenen Beschluss zumindest begrunden
          miissen, warum es sich uber die - zum Zeitpunkt der Entscheidungsfallung aktenkun-
          dige und somit gerichtsnotorische - Eroffnung des auslandischen Konkursverfahrens
          uber das Vermogen des Beschwerdegegners einfach hinweggesetzt hat. Da das
          Furstliche Obergericht dies verabsaumt hat, verletzt die angefochtene Entscheidung
          den Beschwerdefuhrer in seinem verfassungsrechtlich gewahrleisteten subjektiven
          Recht auf rechtsgenugliche Begrundung. Bereits aus diesem Grund ist die ange-
          fochtene Entscheidung aufzuheben.


   3.2    Verletzung des rechtlichen Gehors

  32      Der Staatsgerichtshof leitet den Anspruch auf rechtliches Gehor primar aus dem
          Gleichheitssatz gemass Art. 31 Abs. 1 LV ab, allerdings in Kombination mit dem
          Grundsatz des fairen Verfahrens, da er sich weitgehend mit dem Anspruch auf ein
          faires Verfahren, der auch von Art. 6 Abs. 1 EMRK gewahrleistet wird (und vom
          Staatsgerichtshof im Ubrigen als eigenes innerstaatliches Grundrecht anerkannt
          wird) , 13 deckt und dadurch eng mit dem rechtlichen Gehor verwoben ist.14

   33     Zentraler Gehalt des Anspruchs auf rechtliches Gehor ist, dass der Verfahrensbe-
          troffene eine dem Verfahrensgegenstand und der Schwere der drohenden Sanktion
          angemessene Gelegenheit erhalt, seinen Standpunkt zu vertreten; Verfahrensbe-

  12
     LES 2007, 280.
  13
     Vogt in KleyA/ allender (Hrsg.) , Grundrechtspraxis in Liechtenstein, LPS 52, 567 Fn. 5 m.w.N.
  14
     INUte , Liechtensteinisches Verfassungsprozessrecht , LPS 43, 337 f.

                                                           9
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 35 of 48 Page ID #:394




                troffene haben Anspruch darauf , mit ihrem Begehren gehort zu werden, und sie mus-
                sen Gelegenheit haben, zu alien Punkten des jeweiligen Verfahrens Stellung nehmen
                zu konnen.15 In einer mehrfach bestatigten Leitentscheidung hat der Staatsgerichts-
                hof zudem klargestellt , dass das rechtliche Gehor gerade auch dazu diene , dass sich
                alle Verfahrensbeteiligten nicht nur zu Sachverhalts- , sondern auch zu Rechtsfragen
                aussern konnen. Nichts anderes ergebe sich im Ubrigen aus der Rechtsprechung des
                EGMR zum Gehorsanspruch bzw. zum Anspruch auf ein faires Verfahren gemass
                Art. 6 EMRK.16 Auch ist nach der Rechtsprechung des Staatsgerichtshofes der Ge-
                horsanspruch grundsatzlich formeller Natur, d. h. es ist irrelevant , ob die Grundrechts-
                verletzung den Verfahrensausgang tatsachlich beeinflusst.17

  34            Auch nach der strengen Rechtsprechung des Europaischen Gerichtshofs fur Men-
                schenrechte (EGMR) haben die Verfahrensbeteiligten im Sinne eines fairen Verfah-
                rens Anspruch auf Gelegenheit zur tatsachlichen und rechtlichen Ausserung , was vo-
                raussetzt , dass sie den Vortrag der Gegenseite und alle Beweisunterlagen zur
                Kenntnis- und Stellungnahme mitgeteilt bekommen, gleich ob sie von der Gegenseite
                Oder von Amts wegen eingeholt wurden und ob sie entscheidungserheblich sind Oder
                nicht. 18

  35            Indem der Unterbrechungsantrag des Herrn Ratnikov dem nunmehrigen Beschwer-
                defuhrer zu Handen seiner ausgewiesenen Rechtsvertreterin erst gemeinsam mit der
                angefochtenen Entscheidung zugestellt wurde, hatte der nunmehrige Beschwerde-
                fuhrer keine Moglichkeit , sich zum Unterbrechungsantrag rechtzeitig vor Fallung der
                angefochtenen Entscheidung zu aussern. Hatte der Beschwerdefuhrer den Unterbre-
                chungsantrag vorgangig zugestellt erhalten, so hatte er (unter Verweis auf die unten-
                stehenden Ausfuhrungen im Zusammenhang mit der Verletzung des Willkurverbots)
                darauf hinweisen konnen, dass das russische Konkursverfahren fur das gegenstand-
                liche Exekutionsverfahren Wirkungen zeitigt und aus diesem Grund derzeit nicht uber
                den Rekurs gegen den erstinstanzlichen Verwertungsbeschluss entschieden werden
                darf.

  36            Wie aus der Rechtsprechung des Staatsgerichtshofs hervorgeht , kann die gleichzei-
                tige Zustellung eines Schriftsatzes (hier: des Unterbrechungsantrags) mit der Ent-
                scheidung keine Heilung der Gehorsverletzung bewirken.19 In diesem Sinne hat der
                Staatsgerichtshof judiziert, dass die Gehorsverletzung im Ergebnis nicht dazu fuhren
                darf, dass die Parteirechte eines Beschwerdefuhrers in erheblicher Weise einge-

  15
          Vogt in Kley/Vallender (Hrsg.) , Grundrechtspraxis in Liechtenstein, LPS 52, 570 ff; lMile , Liechtensteinisches
  Verfassungsprozessrecht, LPS 43, 338 f.
   6
          StGH 04.12.2017, StGH 2017/95 (LES 2018 , 17) Erw. 2.3 .
  '   7
          StGH 28.10.2014, StGH 2014/97 (LES 2015, 14) Erw. 2.1 unter Verweis auf StGH 2010/40 Erw. 2.1, StGH
  2009/5 Erw. 2.2.2, StGH 2008/1 Erw. 2.1., StGH 2007/88 Erw. 1 sowie StGH 2007/60 Erw. 2.3. Vgl. auch Vogt in
  KleyA/ allender (Hrsg.), Grundrechtspraxis in Liechtenstein (2012) 585 Rz 31.
  ’Verweis
   8
     StGH 04.12.2017, StGH 2017/95 (LES 2018, 17) Erw. 2.1; StGH 29.10.2013 , StGH 2013/102 Erw. 2.1 unter
               auf StGH 2008/78 Erw. 2.2.2.
  19
          StGH 04.12.2017, StGH 2017/95 (LES 2018, 17) .

                                                               10
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 36 of 48 Page ID #:395




          schrankt werden.20 Ungerank hat in seiner zu dieser Entscheidung verfassten Glosse
          (Glosse zu LES 2017, 1) zu Recht darauf hingewiesen, dass der Staatsgerichtshof
          unter der Wendung " Parteirechte nicht in erheblicher Weise eingeschrankf versteht,
          dass noch eine Instanz mit voller Kognition (bzw. mit gleicher Kognition wie die Vo-
          rinstanz) zur Verfugung stehen muss, bei der ohne wesentlichen Nachteil Stellung
          genommen werden kann.

  37      Zusammengefasst ist der Beschwerdefuhrer aufgrund der nicht rechtzeitigen Zustel-
          lung des Unterbrechungsantrags des Herrn Ratnikov in seinem Anspruch auf recht-
          liches Gehor verletzt. Eine nachtragliche Heilung dieser Gehorsverletzung ist ausge-
          schlossen. Auch aus diesem Grund ist die gegenstandliche Individualbeschwerde be-
          rechtigt.

  38      Weiter gilt es im Zusammenhang mit dem rechtlichen Gehor zu beachten: Eine ganz
          wesentliche Grundvoraussetzung fur die Wahrnehmung des rechtlichen Gehors ist
          das Vorliegen der Prozessfahigkeit der Verfahrensbetroffenen. Kommt es im Laufe
          des Verfahrens zu einem Verlust der Prozessfahigkeit eines Verfahrensbeteiligten,
          ohne dass der gesetzliche Vertreter dem Verfahren beigezogen wird Oder dieser
          nachtraglich seine Genehmigung erteilt, liegt eine Gehorsverletzung vor.21

  39      Durch die Eroffnung eines Insolvenzverfahrens wird die Rechtsstellung des Gemein-
          schuldners beschrankt. Dieser verliert grundsatzlich die Verwaltungs- und Verfu-
          gungsbefugnis iiber die Konkursmasse. Ausserdem kann er keine Verfahrenshand-
          lungen mehr uber Anspruche setzen, welche das zur Konkursmasse gehorige Ver-
          mogen betreffen.22 Vielmehr tritt an die Stelle des Gemeinschuldners der vom Insol-
          venzgericht bestellte Masseverwalter. Hinsichtlich dessen Rechtsstellung hat sich ein
          Theorienstreit23 entwickelt, dem allerdings im Hinblick auf die fehlende Verwaltungs-
          und Verfugungsbefugnis des Gemeinschuldners keine praktische Bedeutung zu-
          kommt. Ohne auf diesen Theorienstreit naher einzugehen, erscheint nach Kodek 24
          jene Auffassung uberzeugender, derzufolge der Insolvenzverwalter als gesetzlicher
          Vertreter des Schuldners gesehen wird, soweit er dessen insolvenzunterworfenes
          Vermogen verwaltet, daruber hinaus aber vom Gesetz weitere Aufgaben (zB Insol-
          venzanfechtung) zugewiesen erhalten hat.

  40      Die mangelnde Verwaltungs- und Verfugungsbefugnis des Gemeinschuldners uber
          die Konkursmasse bedeutet im Ergebnis jedenfalls eine fehlende Prozessfuhrungs-

  20
     StGH 05.09.2016, StGH 2016/14 (LES 2017, 1).
  21                                  3
     Vgl. Pimmer in Fasching/Konecny § 477 ZPO Rz 56, 59.
  22
     LES 2007, 280.
  23
     Nach der Amtstheorie tritt der Masseverwalter im eigenen Namen auf; er macht eigene Rechte geltend, aller-
  dings auf fremde Rechnung. Die Insolvenzmasse hat bei dieser Theorie keine eigene Rechtspersonlichkeit; sie ist
  einfach jene Vermogensmasse, auf die sich das Handeln des Masseverwalters auswirkt. Nach der Vertretertheo-
  rie ist der Masseverwalter gesetzlicher Vertreter der Insolvenzmasse, ohne dass diese als juristische Person
  angesehen wird. Nach der Organtheorie ist der Masseverwalter organschaftlicher Vertreter der Insolvenzmasse,
  die als juristische Person angesehen wird. Naheres dazu Kodek , Insolvenzrecht Rz 70 ff.
  24
     Kodek. Insolvenzrecht Rz 73.

                                                       11
                                                                                                    1
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 37 of 48 Page ID #:396



                                                                                               25
          befugnis im Hinblick auf die die Konkursmasse betreffenden Rechtsstreitigkeiten.
          Die Prozessfuhrungsbefugnis bezeichnet die Befugnis, uber das behauptete, im Pro-
          zess streitige Recht im eigenen Namen einen Rechtsstreit fuhren zu konnen. Sie
                                                                                      26
          muss sowohl fur den Klager als auch fur den Beklagten gegeben sein. Dem Ge-
          meinschuldner ist fur die Dauer des Insolvenzverfahrens das Fuhren massebezoge-
          ner Zivilverfahren verwehrt. Der Mangel der Prozessfuhrungsbefugnis ist der fehlen-
          den Prozessvoraussetzung der Prozessunfahigkeit gleichzusetzen. Auch im Exekuti-
          onsverfahren mussen beide Parteien wahrend der Dauer des Exekutionsverfahrens
          prozessfahig sein.27 Die Prozessfahigkeit einer Partei stellt sohin auch im Exekutions-
          verfahren eine allgemeine Exekutionsvoraussetzung dar , die in jeder Lage des Ver-
          fahrens vorliegen muss und deren Mangel von Amts wegen wahrzunehmen ist. Der
          Mangel der Prozessfahigkeit stellt einen Verstoss gegen das Erfordernis der gesetzli-
          chen Vertretung dar und bedeutet letztlich eine Nichtigkeit der betreffenden Prozess-
          handlungen im Sinne des § 446 Abs 1 Z 5 ZPO, welche amtswegig wahrzunehmen
          ist. 28

  41      Von einer Genehmigung durch den Masseverwalter kann gegenstandlich keine Rede
          sein. Vielmehr hat dieser gerade selber die Unterbrechung beantragt .

  42      Mangels Anfechtbarkeit der angefochtenen Entscheidung kann dieser Nichtigkeits-
          grund zwar nicht mehr im ordentlichen Rechtsmittelverfahren aufgegriffen werden.
          Allerdings erreicht der Nichtigkeitsgrund eine grundrechtlich Dimension, die eine Ver-
          letzung des in Art 6 EMRK garantierten Rechts auf rechtliches Gehor bedeutet. So
          hat der EGMR in seiner Entscheidung vom 16. Juli 2009, Bsw 20.082/02 in der
          Rechtssache Zehentner gegen Osterreich etwa eine Verletzung der EMRK darin ge-
          sehen, dass die Wohnung der verpflichteten Partei ungeachtet deren Prozessunfa-
          higkeit versteigert wurde und der Zuschlag nicht mehr angefochten werden konnte.
          Wenngleich der Verlust der Prozessfahigkeit wahrend des Exekutionsverfahrens vor-
          liegend nicht den Beschwerdefuhrer als verpflichtete Partei, sondern den Beschwer-
          degegner als betreibende Partei betrifft, kann im gegenstandlichen Fall nichts anders
          gelten. Schliesslich macht das Exekutionsverfahren im Hinblick auf die allgemeine
          Exekutionsvoraussetzung der Prozessfahigkeit der Parteien keinen Unterschied bei
          den Parteirollen; jede andere Auslegung wurde uberdies dem Gleichheitssatz wider-
          sprechen.

  43      Dem Beschwerdefuhrer ist durchaus bewusst , dass den Nichtigkeitsgrund des § 446
          Abs 1 Z 5 ZPO grundsatzlich nur derjenige geltend machen kann, dessen gesetz-
          licher Schutz durch die Ausserachtlassung der Vorschriften beeintrachtigt Oder ver-
          letzt wurde. 29 Doch hat der oOGH in der Entscheidung zu 1 Ob 10/02f einer obsie-

  25
     LES 2007, 280; LES 2004, 28.
  26
     LES 2002, 302.
  27                                                 4
     Vgl Neumayr/Nunner-Krautgasser , Exekutionsrecht , 57.
  26
     LES 2007, 280; LES 2012, 27.
  29                               3
     Vgl Pimmer in Fasching/Konecny § 477 ZPO Rz 62 mwN

                                                      12
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 38 of 48 Page ID #:397




        genden   Partei eine Nichtigkeitsklage zugestanden, weil die Verletzung des rechtli-
        chen Gehors der Gegenpartei dazu fuhrte, dass der ersiegte Exekutionstitel nicht
        vollstreckt und die Heilung der Nichtigkeit durch neuerliche ordnungsgemasse Zu-
        stellung an den Prozessgegner nicht bewirkt werden konnte.

        Aufgrund ahnlicher Uberlegungen muss es gegenstandlich auch dem Beschwerde-
        fuhrer zugestanden werden , die zulasten des Beschwerdegegners erfolgte Verlet-
       zung des rechtlichen Gehors aufgrund mangelnder Prozessfahigkeit geltend zu ma-
       che . Denn dem Beschwerdefuhrer drohen vorliegend aufgrund der Nichtberucksichti-
       gung der mangelnden Prozessfahigkeit des Beschwerdefuhrers durch das Furstliche
       Obergericht ebenfalls Nachteile. So besteht konkret die Gefahr , dass der Beschwer-
       defuhrer trotz des uber ihn eroffneten Konkursverfahrens weitere Verwertungsschritte
       setzen konnte, wahrend aufgrund der Konkurseroffnung die Gefahr besteht , dass sol-
       che Verwertungsschritte aus Sicht des Beschwerdefuhrers gar keine schuldbefrei-
       ende Wirkung hatte. Als Schuldner hat der Beschwerdefuhrer ein Interesse daran,
       dass jede aufgrund des angefochtenen Beschlusses bzw. der durch diesen bestatig-
       ten Verwertungsbewilligung vorgenommene Verwertungshandlung jedenfalls schuld-
       befreiend wirkt. Aufgrund dieser Uberlegungen muss es dem Beschwerdefuhrer ge-
       genstandlich moglich sein , auch den Verstoss gegen das Erfordernis der gesetzlichen
       Vertretung des Beschwerdegegners und die damit einhergehende Verletzung des
       rechtlichen Gehors des Beschwerdegegners zu rugen.

       Zusammengefasst ist die angefochtene Entscheidung also auch aufgrund der aufge-
       zeigten Gehorsverletzungen infolge der nicht rechtzeitigen Zustellung des Unterbre-
       chungsantrags des Herm Ratnikov an den Beschwerdefuhrer einerseits und infolge
       des Verstosses gegen das Erfordernis der gesetzlichen Vertretung des Beschwerde-
       gegners andererseits aufzuheben.


       Verstoss gegen das Willkurverbot

       Der Staatsgerichtshof anerkennt in standiger Rechtsprechung das ungeschriebene
       Grundrecht der Willkur als klassisches Abwehrrecht gegen den Staat im Sinne eines
       Auffanggrundrechts, welches gewissermassen als letzte Verteidigungslinie des
       Rechts gegenuber derart offensichtlichem Unrecht dient , das in einem modernen
       Staat nicht zu tolerieren ist. Willkur ist nicht schon dann gegeben, wenn der Staatsge-
       richtshof eine Entscheidung als unrichtig qualifiziert, solange sich die Entscheidung
       auf vertretbare Grunde stutzt; eine behordliche Entscheidung ist vielmehr erst dann
       willkurlich, wenn die Begrundung im Ergebnis offensichtlich unhaltbar ist , mit der tat-
       sachlichen Situation in unverkennbarem Widerspruch steht, eine Norm Oder einen
       unumstrittenen Rechtsgrundsatz krass verletzt Oder in stossender Weise dem Ge-
       rechtigkeitsgedanken zuwiderlauft, wenn die Entscheidung m . a . W sachlich nicht zu
       begrunden, nicht vertretbar bzw. geradezu stossend ist. Dabei ist auch die Offen-
       sichtlichkeit eines Rechtsfehlers ein Merkmal bei der Willkurprufung , sodass ein Will-


                                             13
T
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 39 of 48 Page ID #:398




              kurverstoss vorliegt , wenn eine Entscheidung ersichtlich gesetzwidrig ist oder wenn
              ein Gericht Oder eine Behorde offensichtlich falsch entschieden hat.30
                                                                                                            1
  47          Genau dies ist hier geschehen, indem sich das Furstliche Obergericht ohne ein Wort
              der Begrundung geradezu willkurlich uber die Eroffnung des im anhangigen Verwer-
              tungsverfahren anzuerkennenden auslandischen Konkursverfahrens uber das Ver-
              mogen des Beschwerdegegners hinweggesetzt hat.

  48          Gemass Art. 20 Abs. 1 KO sind alle anhangigen Rechtsstreitigkeiten, in denen der
              Gemeinschuldner Klager Oder Beklagter ist, mit Ausnahme der in Art . 19 Abs . 3 KO
              bezeichneten Streitigkeiten, durch die Konkurseroffnung unterbrochen. Nach der
              Rechtsprechung der liechtensteinischen Gerichte betrifft dies auch Exekutionsverfah-
              ren und somit auch das gegenstandliche Verwertungsverfahren.

  49          So hat der Furstliche Oberste Gerichtshof in seiner Entscheidung vom 7 . September
              2017 zu 08 EX.2012.6905 klar ausgesprochen: 31

                   " Gem Art 20 Abs 1 KO werden alle anhangigen Rechtsstreitigkeiten, in denen der
                   Gemeinschuldner Klager Oder Beklagter ist, mit Ausnahme der im Art. 19 Abs 3
                   KO bezeichneten Streitigkeiten, durch die Konkurseroffnung unterbrochen. Gem
                   Art 20 Abs 2 KO kann das Verfahren vom Masseverwalter, von Streitgenossen des
                   Gemeinschuldners und vom Gegner aufgenommen werden. Nach Eintritt der Un-
                   terbrechung des Verfahrens sind Gerichtshandlungen, die nicht bloss dem durch
                   die Unterbrechung des Verfahrens geschaffenen Zustand Rechnung tragen, wah-
                   rend des Stillstands des Verfahrens unzulassig. Insbesondere durfen Urteile (Be -
                   schlusse) nicht mehr ergehen , die nicht schon vor der Unterbrechung in einer fur
                   das Gericht bindenden Art gefallt wurden ( RIS-Justiz RS0036996 ua). Von der
                   Unterbrechung im Konkurs wird nicht nur das erstgerichtliche, sondern auch das
                   Rechtsmittelverfahren betroffen (oOGH 1 Ob 647 /87 ua; 9 ObA 132/10t). Verfallt
                   eine der Parteien nach Erhebung der Revision (Revisionsrekurses ) und nach Vor-
                   lage der Akten an den OGH in Konkurs, ist uber die Revision bzw uber den Revisi-
                   onsrekurs , sofern Gegenstand des Rechtsstreits ein zur Konkursmasse gehoriges
                   Vermogen ist, wahrend der Dauer der Unterbrechung des Verfahrens nicht zu ent-
                   scheiden, sondern sind die Akten dem Erstgericht zuruckzustellen (RIS-Justiz
                   RS0036752 ua).

                   Im gegenstandlichen Fall betrifft die streitgegenstandliche betriebene Forderung
                   zweifellos das Konkursvermogen der Gemeinschuldnerin. Eine Entscheidung
                   wurde im gegenstandlichen Fall vom Furstlichen Obersten Gerichtshof noch nicht
                   gefallt.

                   Daraus folgt, dass gem Art 20 Abs 2 KO mit deklarativer Wirkung zu beschliessen
                   war, dass die gegenstandlichen Revisionsrekursverfahren unterbrochen werden.

  30
       Vogt in Kley /Vallender (Hrsg), Grundrechtspraxis in Liechtenstein, LPS 52 , 309 und 313 ff m.w.N.
  31
       OGH 07.09. 2017, 08 EX . 2012.6905 GE 2017, 215.

                                                            14
                                                                                                      ~n
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 40 of 48 Page ID #:399




                 Dem Erstgericht waren die Akten zuruckzuleiten "

  50         Ebenso hat das Furstliche Obergericht in einem Verfahren Ciber den Widerspruch
             gegen die Exekutionsbewilligung wie folgt ausgesprochen:32

                 " Die Unterbrechungsnormen sind grundsatzlich zwingender Natur und ist der Ein-
                 tritt der Unterbrechung von Amts wegen zu beachten (vgl. Fink in Fasching2, Rz 13
                 zu § 158 oZPO).

                 Inwiefern bei Eroffnung des Konkurses uber das Vermogen einer Partei eine Un-
                 terbrechung des Verfahrens eintritt, wird durch die Konkursordnung bestimmt
                 (§ 159 ZPO). Nach Art. 20 KO werden die anhangigen Rechtsstreitigkeiten, in de-
                 nen der Gemeinschuldner Klager Oder Beklagter ist, mit Ausnahme der in Art. 19
                 Abs. 3 KO bezeichneten Streitigkeiten durch die Konkurseroffnung unterbrochen.
                 Dies gilt entgegen der Rechtsauffassung des Erstgerichts grundsatzlich auch fur
                 Rechtsstreitigkeiten uber Absonderungsanspruche, betreffen diese doch grund-
                 satzlich das zur Konkursmasse gehorige Vermogen; die mit einem Absonderungs-
                 recht belasteten Sachen horen nicht auf, Massebestandteil zu sein (vgl. RZ 1958,
                 139). Daher werden auch Rechtsstreitigkeiten uber Absonderungsanspruche durch
                 die Konkurseroffnung grundsatzlich unterbrochen; sie konnen gegen den Masse-
                 verwalter fortgesetzt werden (vgl . OG Wien, EvBI. 1934/168).

                 Trotz eingetretener Unterbrechungswirkung und zulassigerweise ergangene Ent-
                 scheidungen sind nach herrschender Auffassung nicht wirkungslos, sondern an-
                 fechtbar, wobei in der Regel Nichtigkeit nach § 477 Abs. 1 Z. 4 und 5 ZPO anzu-
                 nehmen ist.

                 Rechtsmittel, die nach Eintritt der Unterbrechung des Verfahrens und wahrend de-
                 ren Wirkung eingebracht werden, sind zuruckzuweisen, wenn sie nicht der Siche-
                 rung der Unterbrechungswirkung Oder der Klarung der Frage dienen, ob eine Un-
                 terbrechung uberhaupt eingetreten ist (vgl. dazu JBI. 2008, 730). Dies ist gerade
                 hier der Fall, weil im vorliegenden Fall geltend gemacht wird, dass zum Zeitpunkt
                 der Erlassung des Beschlusses dieser unter Verletzung der durch die Konkurser-
                 offnung eingetretenen Unterbrechungswirkung ergangen ist. Lediglich dann, wenn
                 die Partei erst nach Erhebung des Rechtsmittels in Konkurs verfallt, ist daruber
                 nicht zu entscheiden, sondern sind die Akten nach der Judikatur zunachst dem
                 Erstgericht zuruckzustellen (RIS-Justiz RS0036752, RS00370039).

                 Nach Eintritt der Unterbrechung des Verfahrens sind Gerichtshandlungen, die nicht
                 bloss dem durch die Unterbrechung des Verfahrens geschaffenen Zustand Rech-
                 nung tragen, wahrend des Stillstands des Verfahrens unzulassig. Insbesondere
                 durfen Beschlusse nicht mehr ergehen, die nicht schon vor der Unterbrechung in
                 einer fur das Gericht bindenden Art gefallt wurden (RIS-Justiz RS0035996 u.a. ).
                 Richtig ist auch, dass infolge des Widerspruchs die Exekutionsbewilligung (noch)
                 nicht rechtskraftig ist. Gegenstand des Rechtsstreits im Widerspruchsverfahren ist
  32
       OG 12.10.2017, 2 R EX.2016.991, ON 60.

                                                     15
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 41 of 48 Page ID #:400




                ein zur Konkursmasse gehoriges Vermogen, wobei von der Unterbrechungswir-
                kung auch die im Exekutionsverfahren betriebene Forderung erfasst wird (vgl.
                OGH 07.09. 2017, 08 EX. 2012.6905 , betreffend dieselbe verpflichtete Partei Josef
                Abela Family Foundation).

                Der angefochtene Beschluss war daherals nichtig aufzuheben. "

   51     Die Unterbrechung des Verfahrens tritt ex lege in jeder Lage des Verfahrens ein,
          sohin auch - wie hier - im Stadium des Rechtsmittelverfahrens. Nach Eintritt der
          Unterbrechung des Verfahrens sind Gerichtshandlungen, die nicht bloss dem durch
          die Unterbrechung des Verfahrens geschaffenen Zustand Rechnung tragen, wahrend
          des Stillstands des Verfahrens unzulassig. Insbesondere durfen auch keine (Rechts-
          mittel-) Entscheidungen mehr ergehen. 33 Im Falle einer Unterbrechung wahrend des
          Rechtsmittelverfahrens sind die Akten vielmehr dem Erstgericht zuruckzustellen.34 An
          die Stelle des Gemeinschuldners tritt der Masseverwalter; nur auf dessen Antrag hin
          kann das Verfahren fortgesetzt werden.

   52     Die ex /ege-Unterbrechung des Verwertungsverfahrens auch im Rechtsmittelstadium
          soil dem Masseverwalter nicht nur dazu dienen, sich einen Uberblick uber das Ver-
          fahren und die Erfolgsaussichten zu verschaffen, sondern ihm letztlich die Verwer-
          tung fur die Konkursmasse sichern.

   53     Dass es sich gegenstandlich urn ein auslandisches Konkursverfahren des Konkurs-
          gerichts Moskau handelt , vermag an der ex /ege-Unterbrechung des Verwertungs-
          verfahrens im Rechtsmittelstadium nichts zu andern:

   54     Im Hinblick auf internationale Sachverhalte im Zusammenhang mit Konkursverfahren
          kann die betreffende Konkursordnung in ihrer Ausgestaltung und Wertung entweder
          dem Territorialitatsprinzip Oder dem Universalitatsprinzip folgen. Wahrend nach dem
          Territorialitatsprinzip Konkursverfahren grundsatzlich nur innerhalb der eigenen
          Staatsgrenzen wirken, ist dem Universalitatsprinzip eine gewisse Offnung gegenuber
          auslandischen Konkursverfahren gemein.35

  55      Wahrend die altere Rechtsprechung der liechtensteinischen Gerichte noch dem Terri-
          torialitatsprinzip verhaftet war, 36 lasst sich bei der jungeren Rechtsprechung der liech-
          tensteinischen Gerichte mit Blick auf Art . 5 Abs. 2 KO37 insoweit eine Offnung gegen-
          uber auslandischen Konkursverfahren beobachten, als dass Gegenseitigkeit im Hin-
          blick auf die Anerkennung der konkursrechtlichen Wirkungen besteht.
  33
     Vgl RIS-Justiz RS0036996.
  34
     Vgl RIS-Justiz RS0036752 .
  35
     Hanisch, LJZ 1982, 65 (66).
  36
     Neudorfer , LJZ 1988 , 132 (136) .
  37
     "Das im Inland befindliche bewegliche Vermogen eines Gemeinschuldners. uber dessen Vermogen der
  konkurs im Auslande erdffnet wurde, ist der auslandischen Konkursbehdrde auf deren Verlangen auszufolgen,
  sofem nicht der Konkurs im Inland erdffnet wird. Das Vermdgen darf erst nach Befriedigung der bis
                                                                                                       zum
  Einlangen des Ersuchens erworbenen Aussonderungs- und Absonderungsrechte ausgefolgt werden. Die
  Ausfolgung ist abzulehnen, insoweit der auslandische Staat nicht Gegenseitigkeit beobachtet."

                                                    16
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 42 of 48 Page ID #:401




  56             So hielt der Furstliche Oberste Gerichtshof in einem Beschluss vom 16. Dezember
                 1991 fest , dass seit dem Inkrafttreten des schweizerischen IPRG im Allgemeinen die
                 in Art . 5 Abs . 2 KO geforderte Gegenseitigkeit als Voraussetzung fur die Ausfolgung
                 von inlandischem beweglichen Vermogen eines Gemeinschuldners an die auslandi-
                 sche Konkursbehorde im Rahmen eines im Ausland anhangigen Konkursverfahrens
                 im Verhaltnis zur Schweiz zu bejahen sei. 38

  57             In einem Beschluss vom 30 . Januar 1995 sprach der Furstliche Oberste Gerichtshof
                 explizit von der Geltung des Universalitatsprinzips im Hinblick auf die liechtensteini-
                 sche Konkursordnung.39

  58              Im Jahr 2003 beschaftige sich der Furstliche Oberste Gerichtshof erneut mit dieser
                  Thematik in Bezug auf ein in Deutschland anhangiges Konkursverfahren fiber das
                  Vermogen der Zweitbeklagten eines in Liechtenstein gefuhrten Prozesses. Der Furst-
                 liche Oberste Gerichtshof fuhrte aus, dass das liechtensteinische internationale Kon-
                 kursrecht lediglich eine einzige, recht rudimentare Regelung in Art. 5 KO erfahrt. Dar-
                  aus folgerte der Furstliche Oberste Gerichtshof aber, dass der Gesetzgeber die Zu-
                  grundelegung des Universalitatsprinzips im Sinn hatte und Auslandskonkursen
                 Rechtsfolgen im Inland zusprechen wollte. Insbesondere strich der Furstliche Oberste
                 Gerichtshof die Stimmen aus der Literatur hervor, die seit langerem die Uberwindung
                 der "territorialen Scheuklappen" forderten. Weiters habe sich die Gegenseitigkeit zu
                 Deutschland bereits aus §§ 237, 238 dKO alt und auch aus der Rechtspraxis der
                 deutschen Gerichte ergeben. Nunmehr sei die Gegenseitigkeit durch die 1999 in Kraft
                 getretene deutsche Insolvenzordnung und deren Einfuhrungsgesetz klargestellt .
                 Nach Art. 102 dEGInsO umfasst ein auslandisches Konkursverfahren auch im Inland
                 befindliches Vermogen des Schuldners. Daruber hinaus verwies der Furstliche
                 Oberste Gerichtshof auf die Rechtsprechung des schweizerischen Bundesgerichtes,
                 das das in Art. 166 Abs. 1 lit . c chIPRG alt verankerte Erfordernis der Gegenseitigkeit
                 uberaus extensiv interpretierte. Schlussendlich bejahte der Furstliche Oberste Ge-
                 richtshof die Gegenseitigkeit zwischen Deutschland und Liechtenstein und damit ein-
                 hergehend die Anerkennung des deutschen Insolvenzverfahrens in Liechtenstein.
                 Sohin durfte der Insolvenzverwalter samtliche Befugnisse ausuben, die ihm nach dem
                 Recht des Staates der Konkurseroffnung zustehen, insbesondere die ausschliessli-
                 che Prozessfuhrungsbefugnis . Ab dem Zeitpunkt der Konkurseroffnung in Deutsch-
                 land war die nach liechtensteinischem Prozessrecht zu beurteilende und eine Pro -
                 zessvoraussetzung darstellende Prozessfuhrungsbefugnis von der Zweitbeklagten
                 auf den deutschen Insolvenzverwalter ubergegangen. Zu den Folgen des Verlustes
                 der Prozessfuhrungsbefugnis im Zusammenhang mit der auslandischen Konkurs-
                 eroffnung wurde auf Art . 20 KO verwiesen. 40



   38
        OGH 1 C 8/81-21, LES 3/92 .
   40
        °LESGHS 110/92-124, LES 4 /96.
             2004 , 28 ; eingehend dazu Neudorfer , LJZ 1996 , 166 (167) .

                                                              17
                                                                                                      1

Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 43 of 48 Page ID #:402




  59         In einer Entscheidung des Furstlichen Obersten Gerichtshofs aus dem Jahr 2011
             ging es um die verfahrensrechtlichen Folgen der Eroffnung eines Schuldenregulie-
             rungsverfahrens uber das Vermogen der Klagerin in Osterreich in Bezug auf einen in
             Liechtenstein anhangigen Zivilprozess. Wiederum bestatigte der Furstliche Oberste
             Gerichtshof das Universalitatsprinzip der liechtensteinischen Konkursordnung und
             priifte die Gegenseitigkeit zwischen Liechtenstein und Osterreich . Da Art. 5 Abs. 2
             KO Gegenseitigkeit voraussetzt, war zunachst auf das autonome osterreichische in-
             ternationale Insolvenzrecht einzugehen und zu prufen, ob und inwieweit die Gegen-
             seitigkeit gegenuber den in Liechtenstein eroffneten Insolvenzverfahren gewahrt wird.
             § 240 Abs. 1 olO fordert in Anlehnung an die Europaische Insolvenzverordnung dies-
             bezuglich, dass (i) der Mittelpunkt der hauptsachlichen Interessen des Schuldners im
             anderen Staat liegt, und (ii) das Insolvenzverfahren in den Grundzugen einem oster-
             reichischen vergleichbar ist. Der Furstliche Oberste Gerichtshof ging davon aus, dass
             ein Insolvenzverfahren nach der liechtensteinischen Konkursordnung in Osterreich
             anerkannt wird und daher Gegenseitigkeit gegeben sei. Folglich hielt erfest, dass ein
             osterreichisches Schuldenregulierungsverfahren uber das Vermogen der Klagerin in
             Liechtenstein anzuerkennen sei. Der Furstliche Oberste Gerichtshof fuhrte weiters
             aus, dass es den Regelungen beider Staaten entspreche, dass ein Gemeinschuldner
             mangels Verfugungsfahigkeit uber sein Vermogen nach Eroffnung des Konkursver-
             fahrens ein zivilgerichtliches Verfahren nicht mehr einzuleiten vermag, zumal es ihm
             an der Prozesslegitimation fehle.41

  60         Im gegenstandlichen Verfahren wurde uber das Vermogen des Beschwerdegegners
             in Russland ein Konkursverfahren, genauer ein sog. Schuldenbereinigungsverfahren,
             durch Beschluss des Konkursgerichts Moskau vom 20. August 2020 zu A 40-
             17597/20-4-36 F eroffnet und Herr Evgenii Nikolaevich Ratnikov als Masseverwalter
             bestellt.

  61         Zwar gibt es zwischen Russland und Liechtenstein auf dem Gebiet des Konkurs-
             rechts kein volkerrechtliches Abkommen, doch kann die Gegenseitigkeit dennoch
             bejaht werden. So hat beispielsweise das OLG Hamburg42 die Gegenseitigkeit zwi-
             schen Deutschland und Russland bejaht und die Unterbrechung des in Deutschland
             anhangigen Verfahrens festgehalten. In der betreffenden Entscheidung wird unter
             anderem auf Art. 1 Z. 6 rulnsG verwiesen, worin statuiert wird, dass bei Fehlen inter-
             nationaler Vertrage Entscheidungen auslandischer Gerichte in Insolvenzsachen in
             Russland auf der Grundlage der Gegenseitigkeit anerkannt werden. Unter Bezug-
             nahme auf russische Judikatur , die die Gegenseitigkeit im Hinblick auf § 343 dlnsO
             bejaht, wurde diese vom OLG Hamburg letztlich bestatigt. Da Russland ebenso dem
             Universalitatsprinzip vorbehaltlich der geubten Gegenseitigkeit zu folgen scheint, ist
             kein Grund ersichtlich, der einer Anerkennung der Wirkungen des russischen Kon-



  41
       LES 2012, 27.
  42
       OLG Hamburg 01.03 . 2018 , 6 U 242/15.

                                                   18
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 44 of 48 Page ID #:403




             kursverfahrens und deren Wirkungen im liechtensteinischen Exekutionsverfahren
             entgegenstehen wurde.

  62        Wie dem vom russischen Masseverwalter im gegenstandlichen Verfahren vorgeleg-
            ten Rechtsgutachten von Herrn RA Pavel Jakovlevitch Tscherniak vom 12 . Septem-
            ber 2020 zu entnehmen ist , unterliegt die Person, gegen die ein Schuldenbereini-
            gungsverfahren eingeleitet wurde, gemass Art. 213.11 rulnsG zahlreichen rechtlichen
            Beschrankungen. Insbesondere wird dem Gemeinschuldner verboten, in Eigenregie
            juristisch relevante Handlungen vorzunehmen. Ohne schriftliche Zustimmung des
            Masseverwalters ist der Gemeinschuldner nicht berechtigt, selber bezuglich Ver-
            pflichtungen zu entscheiden, deren Hohe 50' 000 Rubel iiberschreitet. Ebenso ist die
            Beteiligung des Gemeinschuldners an Verfahren, die von ihm betreffend Betrage
            uber 50'000 Rubel betrieben werden, ohne schriftliche Zustimmung des Massever-
            walters gesetzwidrig.

  63         Im Landerbericht zur Russischen Federation bei Schwartz/Fahland im Munchener
             Kommentar, InsO3 IV wird in Rn 58 ausgefuhrt, dass zum Zeitpunkt der Konkurseroff-
            nung die Geschaftsfuhrungsorgane des Schuldners ihre Befugnisse verlieren . In
            Rn 61 heisst es, dass der Konkursverwalter berechtigt ist , uber das Schuldnervermo-
            gen zu verfugen . In dem von Kindler/Nachmann herausgegebenen Handbuch Insol-
            venzrecht in Europa heisst es in dem von Yukhnin bearbeiteten Teil zur Russischen
            Federation in Rn 441 , dass ab dem Datum, an dem das Gericht den Beschluss ge-
            fasst hat , den Schuldner fur insolvent zu erklaren und den Konkurs einzuleiten, das
            Verfugungsrecht des Schuldners dem Konkursverwalter auferlegt wird. In Rn 444
            heisst es, dass bei anhangigen Rechtsstreiten der Konkursverwalter in das laufende
            Verfahren als Person eintritt , die den Schuldner ohne spezielle Befugnisse vertritt. Er
            ist berechtigt, die Forderung anzuerkennen, die Forderung abzulehnen oder einen
            Vergleich zu schliessen . Aus den genannten Grunden ist daher davon auszugehen,
            dass mit Insolvenzeroffnung die Prozessfuhrungsbefugnis auf den Insolvenzverwalter
            ubergeht.43

  64        Wie bereits vom OLG Hamburg in der erwahnten Entscheidung erwogen, wird zudem
            auch in dem von Herrn Ratnikov vorgelegten Rechtsgutachten bestatigt, dass bei
            Fehlen internationaler Vertrage Entscheidungen auslandischer Gerichte in
            Insolvenzsachen in Russland auf der Grundlage der Gegenseitigkeit anerkannt
            werden (Art 1 Z. 6 rulnsG). Nach dem Rechtsgutachten werden auf dem Territorium
            der Russischen Federation Entscheidungen der Gerichte auslandischer Staaten in
            Insolvenzverfahren ausgehend vom Gegenseitigkeitsprinzip anerkannt, darunter auch
            Entscheidungen des Furstentums Liechtenstein. Kraft des zwischen den
            Rechtssystemen Russlands und Liechtensteins entstandenen Vertrauens ist somit
            auch der Beschluss des Konkursgerichts Moskau vom 20. August 2020 zu A 40-
            17597/20-4-36 F, mit welchem uber das Vermogen des Beschwerdegegners das


 43
      Ids OLG Hamburg 01.03.2018 , 6 U 242/15 Rz 46 f mwN

                                                     19
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 45 of 48 Page ID #:404




          Konkursverfahren eroffnet wurde und Herr Evgenii Nikolaevich Ratnikov als
          Masseverwalter bestellt wurde , in Liechtenstein anzuerkennen .

   65     Zusammenfassend ist festzuhalten, dass durch die Eroffnung des auslandischen
          Konkursverfahrens uber das Vermogen des Beschwerdegegners das Verwertungs-
          verfahren im Rechtsmittelstadium ex lege unterbrochen wurde. Folglich hatte das
          Furstliche Obergericht in dieser Verfahrenslage keine Rechtsmittelenscheidung mehr
          fallen durfen. Nichtsdestotrotz hat sich das Furstliche Obergericht mit der angefoch-
          tenen Entscheidung uber Art . 20 Abs . 1 KO und die dazu ergangene standige Recht-
          sprechung der liechtensteinischen Gerichte betreffend die Auswirkung einer Kon-
          kurseroffnung auf anhangige Exekutionsverfahren einschliesslich Rechtsmittelverfah-
          ren ohne irgendeine Begrundung hinweggesetzt .

   66     Krasse Fehler bei der Losung einer Rechtsfrage sind als willkurlich zu qualifizieren.
          Im gegenstandlichen Fall hat das Furstliche Obergericht Art. 20 Abs . 1 KO krass und
          damit willkurlich verletzt und sich willkurlich uber die dazu ergangene standige Recht-
          sprechung der liechtensteinischen Gerichte hinweggesetzt , indem es ungeachtet der
          ex lege erfolgten Verfahrensunterbrechung qualifiziert unrichtig die angefochtene
          Entscheidung gefallt hat . Darin ist ein Verstoss gegen das Willkurverbot zu erblicken.


   4      Antrage

   Aus all diesen Grunden stellt der Beschwerdefuhrer sohin die folgenden

                                                ANTRAGE:

   Der Staatsgerichtshof moge:

   1.   dieser Beschwerde Folge geben und feststellen, dass der Beschluss des Furstlichen
        Obergerichts vom 15. September 2020 zu 08 EX. 2016.5802 , ON 143, gegen verfas-
        sungsmassig gewahrleistete und durch die EMRK garantierte Rechte des Beschwer-
        defuhrers verstosst, und den Beschluss des Furstlichen Obergerichts vom 15. Sep-
        tember 2020 zu 08 EX . 2016.5802 , ON 143, deshalb aufheben und zur neuerlichen
        Entscheidung unter Bindung an die Rechtsansicht des Staatsgerichtshofes an das
        Furstliche Obergericht zuruckverweisen; und

   2    den Beschwerdegegner zum Ersatz der dem Beschwerdefuhrer entstandenen und
        hierin verzeichneten Kosten zuhanden seiner ausgewiesenen Rechtsvertreterin binnen
        14 Tagen bei sonstiger Exekution verpflichten.




                                                20
                                                                                                       1
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 46 of 48 Page ID #:405



   II.         ANTRAG AUF AUFSCHIEBENDE WIRKUNG UND ANDERE VORSORG-
               LICHE MASSNAHMEN


   67          Die Gewahrung der aufschiebenden Wirkung nach Art. 52 Abs. 2 StGHG bzw. ande-
               rer vorsorglicher Massnahmen nach Art. 53 Abs. 1 StGHG haben nach der Recht-
               sprechung des Staatsgerichtshofes das Ziel, das Endurteil des Staatsgerichtshofes
               nicht dadurch obsolet werden zu lassen, dass im Laufe des Verfahrens uber den
               Streitgegenstand verfugt wird, dieser unwiederbringlich verloren geht Oder andere
               tatsachliche Verhaltnisse eintreten, welche die Vollstreckung des Urteils sinnlos ma-
               chen.44 Dem Antragsteller muss mit anderen Worten durch den Vollzug des
               angefochtenen Hoheitsaktes ein unwiederbringlicher und unverhaltnismassiger
               Nachteil erwachsen. Ein Nachteil ist dann unverhaltnismassig, wenn bei einem zwi-
               schenzeitlichen Vollzug des angefochtenen Hoheitsaktes durch die dadurch bewirkte
               Lage der Tatsachen dem Beschwerdefuhrer ein Nachteil droht , der auch nach Aufhe-
               bung des angefochtenen Hoheitsaktes im Hauptverfahren nicht wieder gutzumachen
               und daher geeignet ist, den vom Staatsgerichtshof zu gewahrenden Rechtsschutz zu
               beeintrachtigen 45

   68          In dem der vorliegenden Individualbeschwerde zugrunde liegenden Exekutions-
               verfahren geht es darum, dass der nunmehrige Antragsgegner eine ihm gegenuber
               dem nunmehrigen Antragsteller aufgrund eines Schiedsspruches zustehende Forde-
               rung durch Exekution in das Trustvermogen des ALPHA TRUST einbringlich zu ma-
               chen versucht. Dies soil dem nunmehrigen Antragsgegner konkret dadurch ermog-
               licht werden, dass die Gesamtrechte des nunmehrigen Antragstellers als Treugeber ,
               Protektor und Begunstigter des ALPHA TRUST exekutiv gepfandet wurden und in
               weiterer Folge die Verwertung dieser Gesamtrechte bewilligt wurde. Mit dem ange-
               fochtenen Beschluss hat das Furstliche Obergericht diese Verwertungsbewilligung
               gestutzt.

   69         Zwar hat der Antragsgegner die gepfandeten Gesamtrechten bereits dahingehend
              ausgeubt , dass er die ehemalige Treuhanderin des ALPHA TRUST, die CTX Treu-
              hand AG, abberufen und an ihrer Stelle die Herren Mag. iur. Rudolf Schachle und
              Mag. iur. Raphael Nascher als neue Treuhander des ALPHA TRUST bestellt hat.

   70         Indes ist es mit der Auswechslung des Treuhanders alleine noch nicht getan, wenn
              der Antragsgegner seine Forderung aus dem Trustvermogen des ALPHA TRUST be-
              zahlt erhalten will. Vielmehr wird der Antragsgegner zusatzlich zumindest noch in
              Ausubung der gepfandeten Protektorenrechte einem etwaigen Ausschuttungsbe-
              schluss der Treuhander zustimmen mussen. Denn eine Begleichung der gegenstand-
              lichen Forderung des Beschwerdegegners aus dem Trustvermogen des ALPHA
              TRUST kommt nur in Form einer Ausschuttung in Betracht (zumal der ALPHA

   44
        T. Wille , Liechtensteinisches Verfassungsprozessrecht , LPS 43 , S . 741 m.w.H.
   46
        T. Wille , Liechtensteinisches Verfassungsprozessrecht , LPS 43, S. 745.


                                                             21
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 47 of 48 Page ID #:406
                                                                                                1


         TRUST ja originar nicht Schuldner des Antragsgegners ist) . Und gemass Klausel 14.4
         iVm 5 der Trusturkunde des ALPHA TRUST bediirfen Ausschuttungen an Begiins-
         tigte zwingend der Zustimmung des Protektors.

   71    Hinzu kommt, dass derzeit gar nicht klar ist, ob an den Antragsgegner iiberhaupt
         noch schuldbefreiend geleistet werden kann. Denn wie erwahnt, wurde Liber den An-
         tragsgegner kiirzlich in Russland ein Konkursverfahren eroffnet . Als Schuldner hat
         der Antragsteller offensichtlich ein Interesse daran, dass eine Leistung an den An-
         tragsgegner schuldbefreiend wirkt.

   72    Der Antragsteller hat somit ein berechtigtes Interesse daran, dass der gegenstand-
         lichen Individualbeschwerde die aufschiebende Wirkung zuerkannt und es dem An-
         tragsgegner im Sinne einer vorsorglichen Massnahme fur die Dauer des gegenstand-
         lichen Individualbeschwerdeverfahrens untersagt wird, die gepfandeten Gesamt-
         rechte auszuiiben. Andernfalls bestiinde die Gefahr, dass wahrend der Dauer des
         gegenstandlichen Individualbeschwerdeverfahrens iiber die gepfandeten Gesamt-
         rechte in einer Weise verfiigt wiirde (z.B. indem eine Zahlung an den Antragsgegner
         aus dem Trustvermogen des ALPHA TRUST getatigt wiirde), welche im Nachhinein
         nicht mehr Oder nur noch schwer riickgangig gemacht werden konnte (z.B. weil das
         Geld auf ein auslandisches Konto des Antragsgegners transferiert wiirde) und welche
         schlimmstenfalls fiir den Antragsteller nicht einmal schuldbefreiende Wirkung hatte.

   73    Im Obrigen stehen der Gewahrung der beantragten aufschiebenden Wirkung und
         anderen vorsorglichen Massnahmen vorliegend keine zwingenden offentlichen Inte-
         ressen entgegen, die dem Interesse des Antragstellers an der Gewahrung der auf-
         schiebenden Wirkung vorgehen wiirden.

   74                                .
         Darauf hinzuweisen gilt es dass der vorlieqende Antraq ohne vorgangige An-
         horung des Antragsgegners behandelt werden sollte. um nicht den Zweck der
         aufschiebenden Wirkung und der beantragten vorsorglichen Massnahmen zu
                                                    .
         vereiteln. Andernfalls besteht die Gefahr dass der Antragsgegner die gepfan-
         deten Rechte ausubt ( und z. B. einen Zustimmungsbeschluss iSv Klausel 14.4
         iVm 5 der Trusturkunde des ALPHA TRUST fasst), noch bevor der Vorsitzende
         des Staatsgerichtshofs iiber den gegenstandlichen Antrag entscheiden kann, in
        welchem Fall die Gewahrung der aufschiebenden Wirkung und der beantragten
        vorsorglichen Massnahme obsolet wiirde.




                                             22
Case 2:20-cv-11236-RGK-PLA Document 2-2 Filed 12/11/20 Page 48 of 48 Page ID #:407




    Aus all diesen Grunden stellt der Antragsteller den

                                                     ANTRAG

    der Vorsitzende des Staatsgerichtshofes moge :

    1.     gemass Art. 52 Abs. 2 StGHG der gegenstandlichen Individualbeschwerde die auf-
           schiebende Wirkung zuerkennen; und

    2.     gemass Art . 53 Abs. 1 StGHG verfugen, dass es dem Antragsgegner bis zum Ab-
           schluss des gegenstandlichen Indvidualbeschwerdeverfahrens vor dem Staatsge-
           richtshof bei sonstiger Ungultigkeit untersagt ist, uber die Gesamtrechte des Antrag-
           stellers als Treugeber, Protektor und Begunstigter der unter dem Namen ALPHA
           TRUST bekannten Treuhanderschaft zu verfugen, welche mit Beschluss des Furst-
           lichen Landgerichts vom 21. November 2016 zu 08 EX.2016.5802, ON 3, gepfandet
           und deren Verwertung mit Beschluss des Furstlichen Landgerichts vom 2 . Marz 2020
           zu 08 EX. 2016.5802, ON 109, bewilligt wurde.


   Vaduz , 28. Oktober 2020
   NBI /KBI



   Beilaqen:

               Beschluss des FQrstlichen Obergerichts vom 15. Oktober 2020 zu 08 EX.2016.5802,
               ON 152, in Kopie
               Beschluss des Furstlichen Obergerichts vom 15 . September 2020 zu 08 EX.2016.5802,
               ON 143, in Kopie
               Antrag auf Unterbrechung im Exekutionsverfahren zu 08 EX. 2016.5802 durch
               Masseverwalter Evgenii Nikolaevich Ratnikov vom 11. September 2020 samt Beilage, in
               Kopie
               Urkundenvorlage im Exekutionsverfahren zu 08 EX . 2016.5802 durch Masseverwalter
               Evgenii Nikolaevich Ratnikov vom 18 . September 2020 samt Beilagen, in Kopie



   Kosten werden verzeichnet:
   (Streitwert: CHF 100'000.00)

   Individualbeschwerde, TP 3C , 40% ES                                 CHF              2’494.80
   zzgl . 10 % StGZ                                                     CHF                249.48
   Zwischensumme                                                        CHF              2744.28
   zzgl. 7.7 % MWSt.                                                    CHF                211.31
   Gebuhr Individualbeschwerde                                          CHF              4000,00
   Gebiihr Aufschiebungsantrag                                          CHF                800.00
   Gesamt                                                               CHF              7755.59


                                                   23
